Exhibit 10.1

EXECUTION VERSION

 

 

ONCOR ELECTRIC DELIVERY COMPANY LLC,

AS BORROWER

 

 

TERM LOAN CREDIT AGREEMENT

Dated as of May 9, 2019

 

 

THE LENDERS PARTY HERETO

and

BARCLAYS BANK PLC,

AS ADMINISTRATIVE AGENT

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page   Article I DEFINITIONS; CONSTRUCTION      1  

Section 1.01

    

Defined Terms

     1  

Section 1.02

    

Terms Generally

     23  

Article II THE CREDITS

     24  

Section 2.01

    

Term Loans

     24  

Section 2.02

    

Term Loan Borrowings

     24  

Section 2.03

    

Borrowing and Conversion Procedures

     25  

Section 2.04

    

[Reserved]

     26  

Section 2.05

    

Repayment of Loans; Evidence of Indebtedness

     26  

Section 2.06

    

Interest on Loans; Ticking Fee

     26  

Section 2.07

    

Alternate Rate of Interest

     27  

Section 2.08

    

Termination and Reduction of Commitments

     28  

Section 2.09

    

Prepayment

     28  

Section 2.10

    

Increased Costs

     30  

Section 2.11

    

Change in Legality

     31  

Section 2.12

    

Pro Rata Treatment

     31  

Section 2.13

    

Sharing of Setoffs

     32  

Section 2.14

    

Payments

     32  

Section 2.15

    

Taxes

     33  

Section 2.16

    

Mitigation Obligations; Replacement of Lenders

     37  

Section 2.17

    

[Reserved]

     39  

Section 2.18

    

[Reserved]

     39  

Section 2.19

    

[Reserved]

     39  

Section 2.20

    

[Reserved]

     39  

Section 2.21

    

Defaulting Lenders

     39   Article III REPRESENTATIONS AND WARRANTIES      40  

Section 3.01

    

Organization; Powers

     40  

Section 3.02

    

Authorization

     40  

Section 3.03

    

Enforceability

     40  

Section 3.04

    

Governmental Approvals

     41  

Section 3.05

    

Financial Statements

     41  

Section 3.06

    

Litigation

     41  

Section 3.07

    

Federal Reserve Regulations

     41  

Section 3.08

    

Investment Company Act

     41  

Section 3.09

    

No Material Misstatements

     41  

Section 3.10

    

Taxes

     42  

Section 3.11

    

Employee Benefit Plans

     42  

Section 3.12

    

Significant Subsidiaries

     43  

Section 3.13

    

Environmental Matters

     43  

 

-i-



--------------------------------------------------------------------------------

            Page  

Section 3.14

    

Solvency

     43  

Section 3.15

    

Properties

     43  

Section 3.16

    

[Reserved]

     43  

Section 3.17

    

[Reserved]

     44  

Section 3.18

    

Anti-Corruption Laws and Sanctions

     44   Article IV EFFECTIVENESS AND EXTENSIONS OF CREDIT      44  

Section 4.01

    

Conditions to Effectiveness

     44  

Section 4.02

    

Conditions to Funding

     45   Article V COVENANTS      46  

Section 5.01

    

Existence

     46  

Section 5.02

    

Compliance With Laws; Business and Properties

     46  

Section 5.03

    

Financial Statements, Reports, Etc.

     46  

Section 5.04

    

Insurance

     48  

Section 5.05

    

Taxes, Etc.

     48  

Section 5.06

    

Maintaining Records; Access to Properties and Inspections

     48  

Section 5.07

    

ERISA

     48  

Section 5.08

    

Use of Proceeds

     49  

Section 5.09

    

Consolidations, Mergers, Sales and Acquisitions of Assets and Investments in
Subsidiaries

     49  

Section 5.10

    

Limitations on Liens

     50  

Section 5.11

    

Financial Covenant

     52  

Section 5.12

    

[Reserved]

     52  

Section 5.13

    

[Reserved]

     52  

Section 5.14

    

[Reserved]

     52  

Section 5.15

    

[Reserved]

     52  

Section 5.16

    

Amendment to Existing Revolving Credit Agreement

     52   Article VI EVENTS OF DEFAULT      52   Article VII THE AGENT      55  
Article VIII MISCELLANEOUS      57  

Section 8.01

    

Notices

     57  

Section 8.02

    

Survival of Agreement

     58  

Section 8.03

    

Binding Effect

     58  

Section 8.04

    

Successors and Assigns

     58  

Section 8.05

    

Expenses; Indemnity

     62  

Section 8.06

    

Right of Setoff

     65  

Section 8.07

    

Applicable Law

     65  

Section 8.08

    

Waivers; Amendment and Releases

     65  

Section 8.09

    

[Reserved]

     66  

 

-ii-



--------------------------------------------------------------------------------

            Page  

Section 8.10

    

Entire Agreement

     66  

Section 8.11

    

Severability

     67  

Section 8.12

    

Counterparts

     67  

Section 8.13

    

Headings

     67  

Section 8.14

    

Interest Rate Limitation

     67  

Section 8.15

    

Jurisdiction; Venue

     68  

Section 8.16

    

Confidentiality

     68  

Section 8.17

    

Electronic Communications

     69  

Section 8.18

    

Acknowledgements

     71  

Section 8.19

    

WAIVERS OF JURY TRIAL

     72  

Section 8.20

    

USA PATRIOT Act

     72  

Section 8.21

    

Separateness of the Borrower from Sempra Energy and its Subsidiaries

     72  

Section 8.22

    

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     72  

Section 8.23

    

Certain ERISA Matters

     73  

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A   

Form of Assignment and Assumption

Exhibit B-1   

Form of Borrowing Request

Exhibit B-2   

Form of Conversion Notice

Exhibit C   

Form of Term Loan Note

Exhibit D   

Form of Prepayment Notice

Exhibit E-1   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-3   

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-4   

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Schedule 2.01   

Commitments

Schedule 5.10   

Existing Liens

Schedule 5.12   

Terms of Subordination

 

-iv-



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT (this “Agreement”), dated as of May 9, 2019 (the
“Closing Date”), among Oncor Electric Delivery Company LLC, a Delaware limited
liability company (the “Borrower”), the lenders listed in Schedule 2.01
(together with their successors and assigns, the “Lenders”) and Barclays Bank
PLC (“Barclays”), as administrative agent for the Lenders (in such capacity, the
“Agent”).

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders agree, on the terms and
conditions set forth herein, to provide term loans to the Borrower in an
aggregate principal amount of $600,000,000. The Lenders and the Agent have
indicated their willingness to provide the Term Loans on the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings specified
below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II or any Eurodollar Loan Converted to a Loan bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly or indirectly controls or is controlled by or is under
common control with the Person specified.

“Agent” shall have the meaning given such term in the preamble hereto.

“Agent Party” and “Agent Parties” shall have the meaning given such terms in
Section 8.17(e).

“Agreement” shall have the meaning given such term in the preamble hereto.

“Alternate Base Rate” shall mean, for any day, a rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to the greatest of (i) the
Federal Funds Effective Rate in effect on such day plus 1/2 of 1%, (ii) the
Prime Rate in effect on such day and (iii) the LIBO Rate for deposits in dollars
at approximately 11:00 a.m. (London time) on such day for a term of one month
plus 1% (the “One-Month LIBO Rate”). For purposes hereof, “Prime Rate” shall
mean the rate of interest last quoted by The Wall Street Journal as the “Prime
Rate” in the U.S.



--------------------------------------------------------------------------------

or, if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Agent) or any similar release by the Federal
Reserve Board (as determined by the Agent); and “Federal Funds Effective Rate”
shall mean, for any day, the rate calculated by the Federal Reserve Bank of New
York based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate; provided, that if the Federal Funds Effective Rate for any
day is less than zero, the Federal Funds Effective Rate for such day will be
deemed to be zero. If for any reason Barclays shall have determined (which
determination shall be conclusive absent manifest error; provided Barclays
shall, upon request, promptly provide to the Borrower a certificate setting
forth in reasonable detail the basis for such determination) that it is unable
to ascertain the Federal Funds Effective Rate or the One-Month LIBO Rate for any
reason, the Alternate Base Rate shall be determined without regard to clause
(i) or (iii), as applicable, of the first sentence of this definition until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the One-Month LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
One-Month LIBO Rate, respectively. Notwithstanding the forgoing, in no event
shall the Alternate Base Rate be less than 0.00%.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Law” shall mean, as to any Person, any law (including common law),
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
writ, injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority
(including the PUCT, ERCOT and FERC), in each case applicable to or binding on
such Person or any of its property or assets or to which such Person or any of
its property or assets is subject.

“Applicable Margin” shall mean, at any time and for any Type of Loan (a) prior
to the ninety day anniversary of the Closing Date, (x) if an ABR Loan, zero
percent (0.00%) per annum and (y) if a Eurodollar Loan, six and a half tenths of
one percent (0.65%) per annum and (b) on or after the ninety day anniversary of
the Closing Date, (x) if an ABR Loan, zero percent (0.00%) per annum and (y) if
a Eurodollar Loan, nine tenths of one percent (0.90%) per annum. At any time an
Event of Default has occurred and is continuing, the Applicable Margins set
forth above shall be increased by 2.00% with respect to overdue principal.

“Applicable Provisions” shall have the meaning given such terms in Section 5.16.

 

-2-



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Fund that is administered or managed by (i) a
Lender, (ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 8.04), and accepted by the Agent, in
substantially the form of Exhibit A.

“Authorized Officer” shall mean the President, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the Treasurer, the
Assistant Treasurer, with respect to certain limited liability companies or
partnerships that do not have officers, any manager, managing member or general
partner thereof, any other senior officer of the Borrower designated as such in
writing to the Agent by the Borrower and, with respect to any document delivered
on the Closing Date, the Secretary or the Assistant Secretary of the Borrower.
Any document delivered hereunder that is signed by an Authorized Officer shall
be conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of the
Borrower and such Authorized Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

“Barclays” shall have the meaning given such term in the preamble hereto.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall have the meaning given such term in Section 2.13(a).

“Bankruptcy Event” shall mean, with respect to any Person, such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Agent, has taken any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any such proceeding
or appointment, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made by such Person.

 

-3-



--------------------------------------------------------------------------------

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in
Section 4975 of the Internal Revenue Code or (c) any Person whose assets include
(for purposes of ERISA Section 3(42) or otherwise for purposes of Title I of
ERISA or Section 4975 of the Internal Revenue Code) the assets of any such
“employee benefit plan” or “plan”.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning given such term in the preamble hereto.

“Borrower Information” shall have the meaning given to such term in
Section 3.05(b).

“Borrowing” shall mean (i) the incurrence of a Term Loan from a Lender on a
Funding Date, and (ii) a group of Loans of a single Type made or Converted by
the Lenders on a single date as to which a single Interest Period is in effect.

“Borrowing Request” shall mean a request made pursuant to Section 2.03(a)
substantially in the form of Exhibit B-1.

“Business Day” shall mean any day (other than a day that is a Saturday, Sunday
or legal holiday in the City of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capitalization” shall mean the total of all the following items appearing on,
or included in, the Borrower’s unconsolidated balance sheet: (i) liabilities for
Indebtedness maturing more than 12 months from the date of determination, and
(ii) common Equity Interests, common Equity Interest expense, accumulated other
comprehensive income or loss, preferred Equity Interests, preference Equity
Interests, premium on common Equity Interests and retained earnings (however the
foregoing may be designated), less, to the extent not otherwise deducted, the
cost of shares or units of the Borrower’s Equity Interests held in the
Borrower’s treasury, if any. Capitalization shall be determined in accordance
with GAAP and practices applicable to the type of business in which the Borrower
is engaged, and may be determined as of the date not more than 60 days prior to
the happening of the event for which the determination is being made.

 

-4-



--------------------------------------------------------------------------------

“Change in Control” shall mean and be deemed to have occurred if any Person or
“group” (within the meaning of Section 13(d) or 14(d) of the Exchange Act),
other than one or more Permitted Holders, shall at any time have acquired direct
or indirect beneficial ownership of a percentage of the voting power of the
outstanding Voting Shares of the Borrower that exceeds 35% thereof, unless one
or more Permitted Holders has, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election at least a
majority of the non-independent members of the board of directors of the
Borrower.

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Charges” shall have the meaning given such term in Section 8.14(a).

“Closing Date” shall have the meaning given such term in the preamble hereto.

“Closing Date Acquisition” shall mean the transactions contemplated by that
certain Agreement and Plan of Merger, dated as of October 18, 2018 (the “Closing
Date Acquisition Agreement”), among the Borrower, 1912 Merger Sub LLC (a
wholly-owned subsidiary of the Borrower), Oncor T&D Partners, LP (a wholly-owned
indirect subsidiary of the Borrower), InfraREIT, Inc. and InfraREIT Partners,
LP.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to any Lender, the commitment of such
Lender in an amount set forth in Schedule 2.01 hereto to make Term Loans during
the Funding Availability Period. The Commitment of each Lender shall
automatically and permanently be reduced on each Funding Date concurrently with
the making of the Term Loans in an amount equal to the Term Loan made on such
Funding Date by such Lender. For the avoidance of doubt, any remaining unused
Commitments shall automatically terminate on the last day of the Funding
Availability Period and, if applicable, immediately after the funding of Term
Loans requested by the Borrower to be made on such day.

“Communications” shall have the meaning given such term in Section 8.17(a).

 

-5-



--------------------------------------------------------------------------------

“Competitor” shall mean any competitor of the Borrower that directly or
indirectly is engaged in the same or a similar line of business as the Borrower,
including, without limitation, any company that provides electricity
transmission and distribution services, or that is a public utility, power
generation company, or retail electric provider.

“Confidential Information” shall have the meaning given such term in
Section 8.16.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Senior Debt” shall mean the Senior Debt (other than the Qualified
Transition Bonds) of the Borrower and its Consolidated Subsidiaries determined
on a consolidated basis.

“Consolidated Shareholders’ Equity” shall mean the sum (without duplication) of
(i) total common stock or common members’ interest plus (ii) preferred and
preference stock or preferred members’ interest not subject to mandatory
redemption, each (in the case of clauses (i) and (ii)) determined with respect
to the Borrower and its Consolidated Subsidiaries on a consolidated basis, plus
(iii) Equity-Credit Preferred Securities in an aggregate liquidation preference
amount not in excess of $1,000,000,000; provided, however, that in computing
Consolidated Shareholders’ Equity at any time, the following shall be added to
the extent that the following decreased total common members’ interest: any cash
and non-cash charges, in an amount of up to $250,000,000 (calculated on an
aggregate basis throughout the term of this Agreement), as a result of
(x) rulings by state regulatory bodies having jurisdiction over the Borrower or
its Consolidated Subsidiaries and (y) the early retirement, repurchase or
termination of debt or other securities or financing arrangements, including
premiums, relating to liability management activities.

“Consolidated Subsidiary” of any Person shall mean at any date any Subsidiary or
other entity the accounts of which would be consolidated with those of such
Person in such Person’s consolidated financial statements as of such date;
provided, however, that Qualified Transition Bond Issuers and Subsidiaries of
Qualified Transition Bond Issuers shall not be deemed to be Consolidated
Subsidiaries of the Borrower.

“Consolidated Total Capitalization” shall mean the sum of (i) Consolidated
Shareholders’ Equity, (ii) Consolidated Senior Debt and (iii) Subordinated
Obligations excluded from the calculation of Senior Debt.

“Controlled Group” shall mean all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414(b) or 414(c) of the Code.

“Conversion Notice” shall mean a request made pursuant to Section 2.03(b)
substantially in the form of Exhibit B-2.

 

-6-



--------------------------------------------------------------------------------

“Convert”, “Conversion” and “Converted” each shall refer to a conversion of Term
Loans of one Type into Term Loans of the other Type (or a combination of Types)
or Term Loans of the same Type having the same or a new Interest Period or the
selection of a new, or the renewal of the same, Interest Period for Eurodollar
Loans, pursuant to Section 2.03, 2.07 or 2.11(a)(ii).

“Credit Documents” shall mean at any time, this Agreement and any Term Loan
Notes issued by the Borrower hereunder.

“Credit Parties” shall mean the Agent and the Lenders.

“Debt Ratings” shall mean the ratings (whether explicit or implied) assigned by
S&P and Moody’s to the senior secured non-credit enhanced long term debt of the
Borrower.

“Default” shall mean any event or condition, which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (i) has failed, within three
Business Days of the date required to be funded or paid, to (A) fund any portion
of its Loans, or (B) pay over to any Credit Party any other amount required to
be paid by it hereunder, unless, in the case of clause (A) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(ii) has notified the Borrower or the Agent, in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied), (iii) has failed, within three Business Days after written request
by the Agent or the Borrower, acting in good faith, to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans, provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (iii) upon the Agent’s receipt
of such certification in form and substance reasonably satisfactory to the
Borrower and the Agent, (iv) has, or has a Lender Parent that has, become the
subject of a Bankruptcy Event or (v) become the subject of a Bail-In Action.

“Disposition” shall mean the sale, transfer, license, lease or other disposition
of any property by a Person.

“Disqualified Institution” shall mean, on any date, (a) any Person that is a
Competitor and (b) any other Person that is not, and is not an Affiliate of, a
commercial bank, savings bank, savings and loan association or similar financial
institution that has total assets of $50,000,000,000 or more and is engaged in
the business of lending money and extending credit in the ordinary course of
business.

 

-7-



--------------------------------------------------------------------------------

“dollars” or “$” shall mean lawful money of the United States of America.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” shall mean any Person that meets the requirements to be an
assignee under Section 8.04(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.04(b)(iii)).

“Equity-Credit Preferred Securities” shall mean securities, however denominated,
(i) issued by the Borrower or a Consolidated Subsidiary of the Borrower,
(ii) that are not subject to mandatory redemption or the underlying securities,
if any, of which are not subject to mandatory redemption, (iii) that are
perpetual or mature no less than 30 years from the date of issuance, (iv) the
indebtedness issued in connection with which, including any guaranty, is
subordinate in right of payment to the unsecured and unsubordinated indebtedness
of the issuer of such indebtedness or guaranty, and (v) the terms of which
permit the deferral of the payment of interest or distributions thereon to a
date occurring after the Stated Maturity Date.

“Equity Interests” of any Person shall mean the shares of common stock and other
voting capital stock or other voting ownership interests having ordinary voting
power to vote in the election of the board of directors or other governing body
performing similar functions (except directors’ qualifying shares) of such
Person.

“ERCOT” shall mean the Electric Reliability Council of Texas or any other entity
succeeding thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of (i) organizations described in Section 414(b) or
(c) of the Code and (ii) solely for purposes of the Lien created under
Section 412(n) of the Code, organizations described in Section 414(m) or (o) of
the Code of which the Borrower or any Subsidiary is a member.

 

-8-



--------------------------------------------------------------------------------

“ERISA Event” shall mean (i) any Reportable Event; (ii) the incurrence of any
liability under Title IV of ERISA with respect to the termination of any Plan or
the withdrawal or partial withdrawal of the Borrower or any of its ERISA
Affiliates from any Plan or Multiemployer Plan; (iii) the receipt by the
Borrower or any ERISA Affiliate from the PBGC of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (iv) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA; and (v) the occurrence of a nonexempt
“prohibited transaction” as defined in Section 4975(c) of the Code or
Section 406 of ERISA with respect to which the Borrower or any of its
Subsidiaries is liable.

“EU Bail-In Legislation Schedule” shall mean the document described as such and
published by the Loan Market Association (or any successor person) from time to
time.

“Eurocurrency Liabilities” shall have the meaning given such term in Regulation
D of the Board, as in effect from time to time.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.

“Event of Default” shall have the meaning given such term in Article VI.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Credit Party or required to be withheld or deducted from a payment
to a Credit Party, (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(A) imposed as a result of such Credit Party being organized under the laws of,
or having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (B) that are Other Connection Taxes, (ii) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment requested by the Borrower under Section 2.16) or (B) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (iii) Taxes
attributable to such Credit Party’s failure to comply with Section 2.15(f) and
(iv) any Taxes imposed under FATCA.

 

-9-



--------------------------------------------------------------------------------

“Existing Notes” shall mean all senior secured notes and debentures outstanding
on the date hereof and disclosed in the Borrower’s applicable periodic and/or
current reports filed with the SEC and any refinancings, additional issuances,
or replacements thereof.

“Existing Revolving Credit Agreement” shall mean that certain Revolving Credit
Agreement dated as of November 17, 2017 by and among the Borrower, JPMorgan
Chase Bank, N.A., as administrative agent and the lenders from time to time
party thereto, as such agreement may be amended, restated, supplemented or
otherwise modified from time to time (including any refinancing or replacement
thereof).

“Extension of Credit” shall mean the making of a Term Loan.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any
intergovernmental agreement entered into thereto and any rules, guidance or
legislation implementing any such intergovernmental agreement, any agreement
entered into pursuant to Section 1471(b)(1) of the Code and any current or
future regulations or official interpretations of the foregoing.

“Federal Funds Effective Rate” shall have the meaning given such term in the
definition of “Alternate Base Rate”.

“FERC” shall mean the Federal Energy Regulatory Commission or any successor.

“Financial Officer” of any corporation or limited liability company shall mean
the chief financial officer, principal accounting officer, treasurer, associate
or assistant treasurer, or any responsible officer designated by one of the
foregoing Persons, of such corporation or limited liability company.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Fund” shall mean any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Availability Period” shall mean the period commencing on the Closing
Date and ending on the earliest to occur of (i) the Funding Date on which the
Term Loans are funded in full and no Commitments remain unused, (ii) the second
Funding Date, (iii) the date the Closing Date Acquisition Agreement is
terminated without the consummation of the Closing Date Acquisition, (iv) the
payment or satisfaction in full of all of the Indebtedness of InfraReit, Inc.’s
Subsidiaries to be paid or otherwise satisfied in connection with the Closing
Date Acquisition, and (v) the Maturity Date, regardless of whether any Funding
Date actually occurs.

 

-10-



--------------------------------------------------------------------------------

“Funding Date” shall mean any Business Day occurring after the Closing Date but
prior to the Maturity Date on which the Borrower shall have requested a Term
Loan to be made to it in accordance with Section 2.03.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Hedging Agreements” shall mean (i) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, equity or
equity index swaps or options, bond or bond price or bond index swaps or options
or forward bond or forward bond price or forward bond index transactions,
interest rate options, forward foreign exchange transactions, cap transactions,
floor transactions, collar transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, spot contracts, or any
other similar transactions or any combination of any of the foregoing (including
any options to enter into any of the foregoing), whether or not any such
transaction is governed by or subject to any master agreement and (ii) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement or any other master agreement.

“Holdings” shall mean Oncor Electric Delivery Holdings Company LLC.

“Indebtedness” of any Person shall mean (without duplication) all indebtedness
of such Person (i) for borrowed money or evidenced by bonds, indentures, notes
or other similar instruments, (ii) to pay the deferred purchase price of
property or services (excluding trade payables in the ordinary course of
business that are not more than 60 days overdue) that in accordance with GAAP
would be included as a liability on the balance sheet of such Person, (iii) as
lessee for the principal component of all leases that are recorded as capital
leases, (iv) under reimbursement agreements or similar agreements with respect
to the issuance of letters of credit (other than obligations in respect of
letters of credit opened to provide for the payment of goods or services
purchased in the ordinary course of business), (v) in respect of Indebtedness of
others secured by a Lien on any asset of such Person (with the Indebtedness of
such Person described in this clause (v) deemed to be equal to the lesser of
(a) the aggregate unpaid amount of such Indebtedness and (b) the fair market
value of the property encumbered thereby as determined by such Person in good
faith), (vi) all net payment obligations of such Person in respect of interest
rate swap agreements, currency swap agreements and other similar agreements
designed to hedge against fluctuations in interest rates or foreign exchange
rates and (vii) under direct or indirect guaranties in respect of, and to
purchase or otherwise acquire, or otherwise to assure a creditor against loss in
respect of, liabilities, obligations or indebtedness of others of the kinds
referred to in clauses (i) through (vi) above (provided that this clause
(vii) shall not include endorsements of instruments for deposit or collection in
the ordinary course of business or

 

-11-



--------------------------------------------------------------------------------

customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness)); provided, however, that for all purposes, the following shall be
excluded from the definition of “Indebtedness”: (A) Qualified Transition Bonds
(including interest rate swaps entered into by any Qualified Transition Bond
Issuer of the Borrower in connection with Qualified Transition Bonds issued by
such Qualified Transition Bond Issuer), (B) amounts payable from the Borrower to
an Affiliate in connection with nuclear decommissioning costs, retail clawback
or other regulatory transition issues and (C) any Indebtedness defeased by such
Person or by any Subsidiary of such Person.

“Indemnified Taxes” shall mean (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of the
Borrower under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

“Indemnitee” shall have the meaning given such term in Section 8.05(c).

“Indentures” shall mean the indentures for the Existing Notes, any supplements,
amendments or replacements of such indentures and all other indentures and other
agreements governing notes, loans and/or other obligations secured pursuant to
the Mortgage.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Loan had successive Interest Periods
of three months’ duration or 90 days’ duration, as the case may be, been
applicable to such Loan and, in addition, the date of any prepayment of such
Loan or Conversion of such Loan to a Loan of a different Type.

“Interest Period” shall mean (i) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 (or, if agreed to by all Lenders
hereunder, 12) months (or, if agreed to by all Lenders hereunder, a period
shorter than 1 month) thereafter, and (ii) as to any ABR Borrowing, the period
commencing on the date of such Borrowing and ending on the earliest of (A) the
next succeeding March 31, June 30, September 30 or December 31 and (B) the date
such Borrowing is repaid or prepaid in accordance with Section 2.05 or
Section 2.09; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of Eurodollar Loans only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

 

-12-



--------------------------------------------------------------------------------

“Interpolated Rate” shall mean, in relation to the LIBO Rate, the rate which
results from interpolating on a linear basis between: (a) the applicable LIBO
Rate for the longest period (for which that LIBO Rate is available) which is
less than the Interest Period of that Loan; and (b) the applicable LIBO Rate for
the shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

“Lender Parent” shall mean, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a Subsidiary.

“Lenders” shall have the meaning given such term in the preamble hereto.

“LIBO Rate” shall mean, for any Interest Period as to any Eurodollar Loan,
(i) the rate per annum determined by the Agent to be the offered rate which
appears on the page of the Reuters Screen which displays the London interbank
offered rate administered by ICE Benchmark Administration Limited (such page
currently being the LIBOR01 page) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time), two Business
Days prior to the commencement of such Interest Period, or (ii) in the event the
rate referenced in the preceding clause (i) does not appear on such page or
service or if such page or service shall cease to be available, the rate
determined by the Agent to be the offered rate on such other page or other
service which displays the LIBO Rate for deposits (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) two
Business Days prior to the commencement of such Interest Period; provided that
if LIBO Rates are quoted under either of the preceding clauses (i) or (ii), but
there is no such quotation for the Interest Period elected, the LIBO Rate shall
be equal to the Interpolated Rate; and provided, further, that if any such rate
determined pursuant to the preceding clauses (i) or (ii) is less than zero, the
LIBO Rate will be deemed to be zero.

“Lien” shall mean, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, any Person shall be deemed to own subject to
a Lien any asset which it has acquired or holds (other than pursuant to an
ordinary course consignment) subject to the interest of a vendor or lessor under
any conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Loan” shall mean a Term Loan.

“Material Adverse Change” shall mean any circumstances or conditions affecting
the business, assets, operations, properties or financial condition of the
Borrower and its Subsidiaries, taken as a whole, that would, individually or in
the aggregate, materially adversely affect (a) the ability of the Borrower to
perform its obligations under this Agreement or any of the other Credit
Documents or (b) the rights and remedies of the Credit Parties under this
Agreement or any of the other Credit Documents.

 

-13-



--------------------------------------------------------------------------------

“Maturity Date” shall mean the earlier of: (a) the Stated Maturity Date; or
(b) the date upon which the Agent declares the Obligations, or the Obligations
become, due and payable pursuant to Article VI after the occurrence of an Event
of Default.

“Maximum Rate” shall have the meaning given such term in Section 8.14(a).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean the Deed of Trust, Security Agreement and Fixture Filing,
dated as of May 15, 2008 (as amended, modified and supplemented from time to
time), by the Borrower as grantor, to and for the benefit of the collateral
agent named therein.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any of the Borrower, any Subsidiary or any
ERISA Affiliate is making, or accruing an obligation to make, contributions or
with respect to which the Borrower, any Subsidiary or any ERISA Affiliate could
incur liability under Title IV of ERISA.

“Net Cash Proceeds” shall mean, with respect to any Specified Debt Issuance, the
gross cash proceeds received by the Borrower or any of its Subsidiaries
therefrom less all taxes paid or reasonably estimated to be payable, and all
fees (including investment banking fees, attorneys’ fees, accountants’ fees,
underwriting fees and discounts), commissions, costs and other out-of-pocket
expenses and other customary expenses incurred in connection therewith.

“Net Tangible Assets” shall mean the amount shown as total assets on the
Borrower’s unconsolidated balance sheet, less (i) intangible assets including,
but without limitation, such items as goodwill, trademarks, trade names,
patents, unamortized debt discount and expense and other regulatory assets
carried as an asset on the Borrower’s unconsolidated balance sheet, and
(ii) appropriate adjustments, if any, on account of minority interests. Net
Tangible Assets shall be determined in accordance with GAAP and practices
applicable to the type of business in which the Borrower is engaged.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders in accordance
with the terms of Section 8.08 and (ii) has been approved by the Required
Lenders.

“Non-Dilutive Subsidiary” of any Person and with respect to any Subsidiary of
such Person (the “original Subsidiary”) shall mean any other Subsidiary of such
Person if the percentage of the Equity Interests held by such Person in such
other Subsidiary is at least as great as the percentage of the Equity Interests
held by such Person in such original Subsidiary.

“Obligations” shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower and any of its Subsidiaries arising under
any Credit Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or

 

-14-



--------------------------------------------------------------------------------

such Subsidiary of any proceeding under any bankruptcy or insolvency law naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding. Without limiting the
generality of the foregoing, the Obligations of the Borrower under the Credit
Documents (and any of its Subsidiaries to the extent they have obligations under
the Credit Documents) include the obligation to pay principal, interest,
charges, expenses, fees, attorney costs, indemnities and other amounts payable
by the Borrower under any Credit Document.

“One-Month LIBO Rate” shall have the meaning given such term in the definition
of “Alternate Base Rate”.

“Other Connection Taxes” shall mean, with respect to any Credit Party, Taxes
imposed as a result of a present or former connection between such Credit Party
and the jurisdiction imposing such Tax (other than connections arising from such
Credit Party having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.16).

“Participant” shall have the meaning given such term in Section 8.04(d).

“Participant Register” shall have the meaning given such term in
Section 8.04(d).

“Participating Receivables Grantor” shall mean the Borrower or any Subsidiary
that is or that becomes a participant or originator in a Permitted Receivables
Financing.

“Patriot Act” shall have the meaning given such term in Section 8.20.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Percentage” shall mean, for any Lender on any date of determination, the
percentage obtained by dividing such Lender’s Commitment on such date by the
Total Commitment on such date.

 

-15-



--------------------------------------------------------------------------------

“Permitted Encumbrances” shall mean, as to any Person at any date, any of the
following:

(i) (A) Liens for taxes, assessments or governmental charges not then delinquent
and Liens for workers’ compensation awards and similar obligations not then
delinquent and undetermined Liens or charges incidental to construction, Liens
for taxes, assessments or governmental charges then delinquent but the validity
of which is being contested at the time by such Person in good faith against
which an adequate reserve has been established, with respect to which levy and
execution thereon have been stayed and continue to be stayed and that do not
impair the use of the property or the operation of such Person’s business,
(B) Liens incurred or created in connection with or to secure the performance of
bids, tenders, contracts (other than for the payment of money), leases,
statutory obligations, surety bonds or appeal bonds, and mechanics’ or
materialmen’s Liens, assessments or similar encumbrances, the existence of which
does not impair the use of the property subject thereto for the purposes for
which it was acquired, and other Liens of like nature incurred or created in the
ordinary course of business;

(ii) Liens securing indebtedness, neither assumed nor guaranteed by such Person
nor on which it customarily pays interest, existing upon real estate or rights
in or relating to real estate acquired by such Person for any substation,
transmission line, transportation line, distribution line, right of way or
similar purpose;

(iii) rights reserved to or vested in any municipality or public authority by
the terms of any right, power, franchise, grant, license or permit, or by any
provision of law, to terminate such right, power, franchise, grant, license or
permit or to purchase or recapture or to designate a purchaser of any of the
property of such Person;

(iv) rights reserved to or vested in others to take or receive any part of the
power, gas, oil, coal, lignite or other minerals or timber generated, developed,
manufactured or produced by, or grown on, or acquired with, any property of such
Person and Liens upon the production from property of power, gas, oil, coal,
lignite or other minerals or timber, and the by-products and proceeds thereof,
to secure the obligations to pay all or a part of the expenses of exploration,
drilling, mining or development of such property only out of such production or
proceeds;

(v) easements, licenses, restrictions, exceptions or reservations in any
property and/or rights of way of such Person for the purpose of roads, pipe
lines, substations, transmission lines, transportation lines, distribution
lines, removal of oil, gas, lignite, coal or other minerals or timber, and other
like purposes, or for the joint or common use of real property, rights of way,
facilities and/or equipment, and defects, irregularities and deficiencies in
titles of any property and/or rights of way, which do not materially impair the
use of such property and/or rights of way for the purposes for which such
property and/or rights of way are held by such Person;

(vi) rights reserved to or vested in any municipality or public authority to
use, control or regulate any property of such Person;

 

-16-



--------------------------------------------------------------------------------

(vii) any obligations or duties, affecting the property of such Person, to any
municipality or public authority with respect to any franchise, grant, license
or permit;

(viii) as of any particular time any controls, Liens, restrictions, regulations,
easements, exceptions or reservations of any municipality or public authority
applying particularly to space satellites or nuclear fuel;

(ix) any judgment Lien against such Person securing a judgment for an amount not
exceeding 25% of Consolidated Shareholders’ Equity of such Person, so long as
the finality of such judgment is being contested by appropriate proceedings
conducted in good faith and execution thereon is stayed;

(x) any Lien arising by reason of deposits with or giving of any form of
security to any federal, state, municipal or other governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, for
any purpose at any time as required by law or governmental regulation as a
condition to the transaction of any business or the exercise of any privilege or
license, or to enable such Person to maintain self-insurance or to participate
in any fund for liability on any insurance risks or in connection with workers’
compensation, unemployment insurance, old age pensions or other social security
or to share in the privileges or benefits required for companies participating
in such arrangements;

(xi) any landlords’ Lien on fixtures or movable property located on premises
leased by such Person in the ordinary course of business so long as the rent
secured thereby is not in default; or

(xii) any Lien of the agent under the Existing Revolving Credit Agreement on the
Cash Collateral Account (as defined in the Existing Revolving Credit Agreement).

“Permitted Holders” shall mean any of (i) Sempra Energy or any of its
Affiliates, (ii) Texas Transmission or any of its Affiliates or (iii) any member
of, or other investor in, Texas Transmission or any of its Affiliates, or any
investment fund or vehicle managed, sponsored or advised by any such member or
investor, and any Affiliate of or successor to any such investment fund or
vehicle. In addition, any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) whose status as a “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) constitutes or results in a Change
in Control as a result of a Permitted Transaction, together with its Affiliates,
shall thereafter constitute Permitted Holders.

“Permitted Receivables Financing” shall mean any of one or more receivables
financing programs as amended, supplemented, modified, extended, renewed,
restated or refunded from time to time, the obligations of which are limited
recourse (except for representations, warranties, covenants and indemnities made
in connection with such facilities) to the Borrower and its Subsidiaries (other
than a Receivables Entity) providing for the sale, conveyance, or contribution
to capital of Receivables Facility Assets by Participating Receivables Grantors
in transactions purporting to be sales of Receivables Facility Assets to either
(i) a Person that is not a Subsidiary or (ii) a Receivables Entity that in turn
funds such purchase by the direct or indirect sale, transfer, conveyance,
pledge, or grant of participation or other interest in such Receivables Facility
Assets to a Person that is not a Subsidiary.

 

-17-



--------------------------------------------------------------------------------

“Permitted Sale Leaseback” shall mean any Sale Leaseback existing on the Closing
Date or consummated by the Borrower or any Subsidiary after the Closing Date;
provided that any such Sale Leaseback consummated after the Closing Date not
between the Borrower and one of its Subsidiaries is consummated for fair value
as determined at the time of consummation in good faith by (i) the Borrower or
such Subsidiary and (ii) in the case of any Sale Leaseback (or series of related
Sales Leasebacks) the aggregate proceeds of which exceed $100,000,000, the board
of directors of the Borrower or such Subsidiary (which such determination may
take into account any retained interest or other investment of the Borrower or
such Subsidiary in connection with, and any other material economic terms of,
such Sale Leaseback).

“Permitted Transaction” shall mean a transaction (i) for which all required
approvals from each applicable Governmental Authority have been duly obtained,
(ii) after which the Borrower will remain subject to “ring-fencing” measures
substantially the same as the ring-fencing measures in effect on the Closing
Date, unless such ring-fencing measures are (x) no longer required by the PUCT
or (y) are modified by the PUCT, provided that, in the case of clause (y), the
Borrower will maintain “ring-fencing” measures as required by the PUCT,
(iii) that does not result in the Borrower’s Debt Rating issued by S&P being
lower than BBB- (stable) or the Borrower’s Debt Rating issued by Moody’s being
lower than Baa3 (stable), and (iv) at the time of and after giving effect to
which, no Default shall have occurred and be continuing.

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership or
government, or any agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan described under Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA that is maintained by the Borrower or any ERISA Affiliate.

“Platform” shall have the meaning given such term in Section 8.17(d).

“Prepayment Notice” shall mean a notice given pursuant to Section 2.09(a) in
substantially the form of Exhibit D.

“Prime Rate” shall have the meaning given such term in the definition of
“Alternate Base Rate”.

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“PUCT” shall mean the Public Utility Commission of Texas or any successor.

 

-18-



--------------------------------------------------------------------------------

“Qualified Transition Bond Issuer” shall mean, with respect to the Borrower,
(i) Oncor Electric Delivery Transition Bond Company LLC, (ii) the Borrower,
(iii) a Subsidiary of the Borrower formed and operating solely for the purpose
of (A) purchasing and owning transition property created under a “financing
order” (as such term is defined in the Texas Utilities Code) issued by the PUCT,
(B) issuing such securities pursuant to such order, (C) pledging its interests
in such transition property to secure such securities and (D) engaging in
activities ancillary to those described in (A), (B) and (C) or (iv) any directly
or indirectly held Subsidiary of the Borrower formed and operating for purposes
that include owning an entity covered under clause (i) or (iii) above.

“Qualified Transition Bonds” of the Borrower shall mean securities, however
denominated, that are (i) issued by a Qualified Transition Bond Issuer,
(ii) secured by or otherwise payable from transition charges authorized pursuant
to the financing order referred to in clause (iii) (A) of the definition of
“Qualified Transition Bond Issuer”, and (iii) non-recourse to the Borrower or
any of its Consolidated Subsidiaries (other than the issuer of such securities).

“Receivables Entity” shall mean any Person formed solely for the purpose of
(i) facilitating or entering into one or more Permitted Receivables Financings,
and (ii) in each case, engaging in activities reasonably related or incidental
thereto.

“Receivables Facility Assets” shall mean presently existing and hereafter
arising or originated Accounts, Payment Intangibles and Chattel Paper (as each
such term is defined in the Uniform Commercial Code in effect in the State of
New York from time to time) owed or payable to any Participating Receivables
Grantor, and to the extent related to or supporting any Accounts, Chattel Paper
or Payment Intangibles, or constituting a receivable, all General Intangibles
and other forms of obligations and receivables owed or payable to any
Participating Receivables Grantor, including the right to payment of any
interest, finance charges, late payment fees or other charges with respect
thereto (the foregoing, collectively, being “receivables”), all of such
Participating Receivables Grantor’s rights as an unpaid vendor (including rights
in any goods the sale of which gave rise to any receivables), all security
interests or liens and property subject to such security interests or liens from
time to time purporting to secure payment of any receivables or other items
described in this definition, all guarantees, letters of credit, security
agreements, insurance and other agreements or arrangements from time to time
supporting or securing payment of any receivables or other items described in
this definition, all customer deposits with respect thereto, all rights under
any contracts giving rise to or evidencing any receivables or other items
described in this definition, and all documents, books, records and information
(including computer programs, tapes, disks, data processing software and related
property and rights) relating to any receivables or other items described in
this definition or to any obligor with respect thereto, and all proceeds of the
foregoing.

“Register” shall have the meaning given such term in Section 8.04(c).

 

-19-



--------------------------------------------------------------------------------

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the directors, officers, employees, agents, trustees and
advisors of such Person and any Person that possesses, directly or indirectly,
the power to direct or cause the direction of the management or policies of such
Person, whether through the ability to exercise voting power, by contract or
otherwise.

“Reportable Event” shall mean any reportable event as defined in Sections
4043(c)(1)-(8) of ERISA or the regulations issued thereunder (other than a
reportable event for which the 30 day notice requirement has been waived) with
respect to a Plan (other than a Plan maintained by an ERISA Affiliate that is
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Code
Section 414).

“Required Lenders” shall mean, at any time, Lenders holding outstanding Loans
representing in excess of 50% of the principal amount of all Loans outstanding
at such time; provided, however, that the principal amount of Loans held by any
Defaulting Lender shall be disregarded in determining Required Lenders.

“S&P” shall mean Standard & Poor’s Ratings Services (a division of The
McGraw-Hill Companies, Inc.).

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or one of its Subsidiaries (i) sells, transfers
or otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (ii) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State.

“SEC” shall mean the Securities and Exchange Commission.

“Senior Debt” of any Person shall mean (without duplication) (i) all
Indebtedness of such Person described in clauses (i) through (iii) of the
definition of “Indebtedness,” (ii) all Indebtedness of such Person described in
clause (iv) of the definition of “Indebtedness” in respect of unreimbursed
drawings under letters of credit described in such clause (iv), and (iii) all
direct or indirect guaranties of such Person in respect of, and to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
liabilities, obligations or indebtedness of others of the kinds referred to in
clauses (i) and (ii) above; provided, however, that in calculating “Senior Debt”
of the Borrower, (x) any amount of Equity-Credit Preferred Securities not
included in the definition of “Consolidated Shareholders Equity” shall be
included and (y) all Subordinated Obligations shall be excluded.

 

-20-



--------------------------------------------------------------------------------

“Significant Disposition” shall mean a sale, lease, disposition or other
transfer by a Person, or any Subsidiary of such Person, during the period from
the Closing Date until the Maturity Date, of assets constituting, either
individually or in the aggregate with all other assets sold, leased, disposed or
otherwise transferred by such Person and its Consolidated Subsidiaries during
such period, 30% or more of the assets of such Person and its Consolidated
Subsidiaries taken as a whole, as reported on the most recent consolidated
balance sheet of such Person prior to the date of such sale, lease, disposition
or other transfer, excluding (i) any such sale, lease, disposition or other
transfer to a Non-Dilutive Subsidiary of such Person, (ii) dispositions of
accounts receivable in connection with the collection or compromise thereof,
(iii) any dispositions of Receivables Facility Assets in connection with any
Permitted Receivables Financing, and (iv) (A) any disposition of any assets
required by any Governmental Authority or (B) other dispositions pursuant to
Permitted Sale Leaseback transactions so long as the aggregate consideration for
all dispositions consummated pursuant to this clause (iv) after the Closing Date
does not exceed $500,000,000.

“Significant Subsidiary” shall mean, at any time, any Subsidiary of the Borrower
that as of such time has total assets in excess of 10% of the total assets of
the Borrower and its Consolidated Subsidiaries.

“Solvent” shall mean, with respect to any Person as of a particular date, that
on such date such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business. In computing the amount of contingent liabilities at any time, it
is intended that such liabilities will be computed as the amount which, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Specified Debt Issuance” shall mean the issuance or incurrence of any debt
securities (whether in a public offering or private placement) or any
Indebtedness for the borrowing of term loans or other Indebtedness for borrowed
money by the Borrower or any of its Subsidiaries; provided, however, that the
term “Specified Debt Issuance” shall not include (a) Indebtedness under the
Existing Revolving Credit Facility, (b) Indebtedness issued and/or incurred to
refinance or repay and/or in exchange for certain Indebtedness of InfraREIT,
Inc. and/or its Affiliates, (c) any refinancing of the 2.15% Senior Secured
Notes due 2019 in an aggregate principal amount of $250,000,000, (d)
Indebtedness between or among the Borrower and/or any of its Subsidiaries,
(e) commercial paper financings, (f) any trade, seller or customer
finance-related financing incurred in the ordinary course of business,
(g) Indebtedness incurred by the Borrower or any of its Subsidiaries assumed
and/or acquired in an acquisition under financings existing at the time of such
acquisition (up to the maximum amount of the committed amounts thereof in effect
at such time, and provided that such financings were not established in
contemplation of such acquisition) and (h) any Permitted Receivables Financing,
including the sale of receivables in connection therewith.

“Stated Maturity Date” shall mean November 9, 2019.

 

-21-



--------------------------------------------------------------------------------

“Subordinated Obligations” shall mean obligations of any Person that are
subordinate in right of payment and enforcement to the prior payment of the
Obligations arising under the Credit Documents on the terms set forth in
Schedule 5.12 or such other terms as are acceptable to the Required Lenders.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation or other entity of which securities or other ownership interests
having ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions are at the time directly or
indirectly owned by such parent; provided, however, that Qualified Transition
Bond Issuers and Subsidiaries of Qualified Transition Bond Issuers shall not be
deemed to be Subsidiaries of the Borrower.

“Substantial” shall mean an amount in excess of 10% of the consolidated assets
of the Borrower and its Consolidated Subsidiaries taken as a whole.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Note” shall mean each promissory note made by the Borrower in favor
of a Lender (and its registered assigns) evidencing the Term Loans made by such
Lender, substantially in the form attached as Exhibit C, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.

“Term Loans” shall mean each term loan made, or to be made, to the Borrower by
the Lenders pursuant to Section 2.01.

“Texas Transmission” shall mean Texas Transmission Investment LLC.

“Ticking Fee” shall have the meaning given such term in Section 2.06(d).

“Total Commitment” shall mean, at any time, the aggregate amount of Commitments
of all the Lenders, as in effect at such time. The amount of the Total
Commitment on the Closing Date is $600,000,000.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO Rate
and the Alternate Base Rate.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning given such term in
Section 2.15(f)(ii)(B)(3).

 

-22-



--------------------------------------------------------------------------------

“Voting Shares” shall mean, as to shares or other Equity Interests of a
particular corporation or other type of Person, outstanding shares of stock or
other Equity Interests of any class of such corporation or other Person entitled
to vote in the election of directors or other comparable managers of such
Person, excluding shares or other interests entitled so to vote only upon the
happening of some contingency.

“Wholly Owned Subsidiary” of any Person shall mean any Consolidated Subsidiary
of such Person all the shares of common stock and other Voting Shares (except
directors’ qualifying shares) of which are at the time directly or indirectly
owned by such Person.

“Withdrawal Liability” shall mean liability of the Borrower established under
Section 4201 of ERISA as a result of a complete or partial withdrawal from a
Multiemployer Plan, as such terms are defined in Part I of Subtitle E of Title
IV of ERISA.

“Withholding Agent” shall mean the Borrower and the Agent.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally.

The definitions in Section 1.01 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of,
and Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, and
(d) any reference to any law or regulation herein shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time. Except as otherwise expressly provided herein, all terms of
an accounting or financial nature shall be construed in accordance with GAAP, as
in effect from time to time; provided, however, that for purposes of determining
compliance with any covenant set forth in Article V, such terms shall be
construed in accordance with GAAP as in effect on the date hereof applied on a
basis consistent with the application used in preparing the Borrower’s audited
financial statements referred to in Section 3.05. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Credit

 

-23-



--------------------------------------------------------------------------------

Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

ARTICLE II

THE CREDITS

Section 2.01 Term Loans. Subject to the terms and conditions of this Agreement
and the other Credit Documents, and in reliance upon the representations and
warranties set forth in this Agreement and the other Credit Documents, each
Lender severally agrees to make Term Loans to the Borrower during the Funding
Availability Period in an aggregate principal amount for all Term Loans made by
such Lender not to exceed such Lender’s Commitment; provided that there shall be
no more than two (2) Funding Dates.

Section 2.02 Term Loan Borrowings.

(a) Each Term Loan shall be made as part of a Borrowing consisting of Term Loans
made or Converted by the Lenders ratably in accordance with their respective
Commitments; provided, however, that the failure of any Lender to make any Term
Loan shall not in itself relieve any other Lender of its obligation to lend
here-under (it being understood, however, that no Lender shall be responsible
for the failure of any other Lender to make any Term Loan required to be made by
such other Lender).

(b) Each Lender shall make each Term Loan to be made by it hereunder on the
pro-posed date thereof by wire transfer of immediately available funds to the
Agent in New York, New York, not later than noon, New York City time, and the
Agent shall by 2:00 p.m., New York City time, credit the amounts so received to
the account or accounts specified from time to time in one or more notices
delivered by the Borrower to the Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met or otherwise waived, return the amounts so received to the respective
Lenders. Term Loans shall be made by the Lenders pro rata in accordance with
Section 2.12. Unless the Agent shall have received notice from a Lender prior to
the date of any Borrowing that such Lender will not make available to the Agent
such Lender’s portion of such Borrowing, the Agent may assume that such Lender
has made such portion available to the Agent on the date of such Borrowing in
accordance with this subsection (b) and the Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that such Lender shall not have made such portion available
to the Agent, such Lender and the Borrower (without waiving any claim against
such Lender for such Lender’s failure to make such portion

 

-24-



--------------------------------------------------------------------------------

available) severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Term Loans comprising such Borrowing and (ii) in
the case of such Lender, the Federal Funds Effective Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount shall constitute such
Lender’s Term Loan as part of such Borrowing for purposes of this Agreement.

Section 2.03 Borrowing and Conversion Procedures.

(a) Borrowing Procedure. In order to request a Borrowing (other than a
Conversion), the Borrower shall hand deliver or send via facsimile (which
facsimile may be delivered via the recipient’s electronic mail system) to the
Agent a duly completed Borrowing Request (i) in the case of a Eurodollar
Borrowing, not later than 12:00 p.m., New York City time, two Business Days
prior to such Borrowing, and (ii) in the case of an ABR Borrowing, not later
than 1:00 p.m., New York City time, on the Business Day of the proposed
Borrowing. Such notice shall be irrevocable and shall in each case specify
(A) whether the Borrowing then being requested is to be a Eurodollar Borrowing
or an ABR Borrowing, (B) the date of such Borrowing (which shall be a Business
Day and shall constitute a Funding Date) and the amount thereof and (C) if such
Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto.

(b) Voluntary Conversion Procedure. The Borrower may on any Business Day, upon
delivery of a duly completed Conversion Notice given to the Agent not later than
12:00 p.m., New York City time, three Business Days prior to the date of any
proposed Conversion into or resulting in Eurodollar Loans, and not later than
1:00 p.m., New York City time, on the Business Day of any proposed Conversion
into or resulting in ABR Loans, Convert all Term Loans of one Type made in
connection with the same Borrowing into Term Loans of another Type (or
combination of Types) or Term Loans of the same Type having the same or a new
Interest Period; provided, however, that any Conversion of, or with respect to,
any Eurodollar Loans shall be made on, and only on, the last day of an Interest
Period for such Eurodollar Loans, unless the Borrower shall also reimburse the
Lenders in respect thereof pursuant to Section 8.05(b) on the date of such
Conversion. Each such Conversion Notice shall be irrevocable and shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Term Loans to be Converted, and (iii) if such Conversion is into, or
with respect to, Eurodollar Loans, the duration of the Interest Period for each
such resulting Eurodollar Loan.

(c) Mandatory Conversion, Etc. If under any Conversion Notice delivered under
subsection (b) above, the Borrower shall fail to select the Type of any Term
Loan, or if any proposed Conversion of a Borrowing that is to comprise
Eurodollar Loans upon such Borrowing or Conversion shall not occur as a result
of the circumstances described in subsection (d) below, then (unless, in the
case of any Conversion, the applicable Borrowing is repaid at the end of the
then effective Interest Period) the Agent will forthwith so notify the Borrower
and the Lenders, and such Loans will automatically, on the last day of the then
existing Interest Period thereof, be made as, or Convert into, as the case may
be, a Eurodollar Loan with an Interest Period of one month. If no Interest
Period with respect to any Eurodollar Borrowing is specified in any such
Borrowing Request or Conversion Notice, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration (subject to the
limitations set forth in the definition of “Interest Period”).

 

-25-



--------------------------------------------------------------------------------

(d) General Provisions. Notwithstanding any other provision of this Agreement to
the contrary, the Borrower may not elect an Interest Period in excess of one
month for any Eurodollar Borrowing at any time an Event of Default has occurred
and is continuing. The Agent shall promptly advise the Lenders of any notice
given pursuant to this Section and of each Lender’s portion of the requested
Borrowing.

Section 2.04 [Reserved].

Section 2.05 Repayment of Loans; Evidence of Indebtedness.

(a) The outstanding principal balance of all Term Loans shall be due and payable
on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness to such Lender resulting from each
Extension of Credit made by such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c) The Agent shall maintain accounts in which it will record (i) the amount of
each Extension of Credit made hereunder, the Type of each Loan made and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) above shall, to the extent permitted by Applicable Law, be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Agent to maintain such
accounts or any error therein shall not in any manner affect the obligations of
the Borrower to repay the Loans in accordance with their terms.

Section 2.06 Interest on Loans; Ticking Fee.

(a) The Loans comprising each Eurodollar Borrowing shall bear interest (computed
on the basis of the actual number of days elapsed over a year of 360 days) at a
rate per annum equal to the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin from time to time in effect for Eurodollar
Borrowings.

(b) The Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of (i) 365 or 366 days,
as the case may be, for periods during which the Alternate Base Rate is
determined by reference to the Prime Rate and (ii) 360 days for other periods)
at a rate per annum equal to the Alternate Base Rate plus the Applicable Margin
from time to time in effect for ABR Borrowings.

 

-26-



--------------------------------------------------------------------------------

(c) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan except as otherwise provided in this Agreement.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender in accordance with such Lender’s Commitment, a ticking fee (the
“Ticking Fee”) in an amount equal to 0.075% per annum on the average daily
undrawn amount of such Lender’s Commitment (computed on the basis of the actual
number of days elapsed over a 360 day year) during the Funding Availability
Period. The Ticking Fee shall be due and payable to the Administrative Agent,
for the account of each Lender, on the last day of the Funding Availability
Period.

Section 2.07 Alternate Rate of Interest.

(a) Other than in connection with the discontinuance (or publishing thereof) of
the LIBO Rate (which circumstance is addressed in the definition of LIBO Rate),
in the event, and on each occasion, that on the day two Business Days prior to
the commencement of any Interest Period for a Eurodollar Borrowing the Agent
shall have determined (i) that dollar deposits in the principal amounts of the
Eurodollar Loans comprising such Borrowing are not generally available in the
London interbank market or (ii) that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give facsimile notice of such determination to the Borrower and the Lenders. In
the event of any such determination under clause (i) or (ii) above, until the
Agent shall have advised the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist or the Agent and the Borrower have
otherwise agreed on a replacement rate as contemplated in the definition of
“LIBO Rate”, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 shall be deemed to be a request for an ABR Borrowing. In the event
the Required Lenders notify the Agent that the rates at which dollar deposits
are being offered will not adequately and fairly reflect the cost to such
Lenders of making or maintaining Eurodollar Loans during such Interest Period,
the Agent shall notify the Borrower of such notice and until the Required
Lenders shall have advised the Agent that the circumstances giving rise to such
notice no longer exist, any request by the Borrower for a Eurodollar Borrowing
shall be deemed a request for an ABR Borrowing. Each determination by the Agent
hereunder shall be made in good faith and shall be conclusive absent manifest
error; provided that the Agent, shall, upon request, promptly provide to the
Borrower a certificate setting forth in reasonable detail the basis for such
determination.

(b) If at any time the Agent determines (which determination shall be conclusive
absent manifest error) that (i) the circumstances set forth in Section 2.07(a)
have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in Section 2.07(a) have not arisen but the supervisor
for the administrator of the LIBO Rate or a Governmental Authority having
jurisdiction over the Agent has made a public statement identifying a specific
date after which the LIBO Rate shall no longer be used for determining interest
rates for loans,

 

-27-



--------------------------------------------------------------------------------

then the Agent and the Borrower shall endeavor to establish an alternate rate of
interest to the LIBO Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable. Notwithstanding anything to the contrary in
Section 8.08(b), such amendment shall become effective without any further
action or consent of any other party to this Agreement so long as the Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Notwithstanding the foregoing, in no event shall the alternate
interest rate be less than 0.00%.

Section 2.08 Termination and Reduction of Commitments.

(a) The Commitment of each Lender shall terminate automatically on the last day
of the Funding Availability Period and, if applicable, immediately after the
funding of Term Loans requested by the Borrower to be made on such day.

(b) Upon at least two Business Days’ prior written notice to the Agent, the
Borrower may, without premium or penalty, at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $5,000,000 and in a minimum principal amount of $10,000,000
(or, if less, the amount of unused Commitments). The Agent shall advise the
Lenders of any notice given pursuant to this subsection (b) and of each Lender’s
portion of any such termination or reduction of the Commitments. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that, without limiting Section 8.05(b), a notice of termination of
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit or debt facilities or issuances, in which
case such notice may be revoked by the Borrower (by notice to the Agent on or
prior to the specified effective date) if such condition is not satisfied. Each
reduction in the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.09 Prepayment.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing, in whole or in part, upon giving a
Prepayment Notice via e-mail or facsimile to the Agent: (i) before 12:00 p.m.,
New York City time, three Business Days prior to prepayment, in the case of
Eurodollar Loans, and (ii) before 1:00 p.m., New York City time, on the Business
Day of prepayment, in the case of ABR Loans; provided, however, that each
partial prepayment shall be in an amount which is an integral multiple of
$1,000,000 and not less than $5,000,000. Each Prepayment Notice shall be
irrevocable, provided that any Prepayment Notice delivered in connection with
any refinancing of the Loans with the proceeds of such refinancing or of any
incurrence of Indebtedness or the occurrence of some other identifiable event or
condition may be contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such contingency is not met.

 

-28-



--------------------------------------------------------------------------------

(b) Mandatory Prepayments.

(i) Debt Issuances. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in clause (ii) below and Section 2.09(d) in an
amount equal to one hundred percent (100%) of the aggregate Net Cash Proceeds
from any Specified Debt Issuance. Such prepayment shall be made within five
(5) Business Days after the date of receipt of the Net Cash Proceeds of any such
Specified Debt Issuance.

(ii) Termination of Acquisition. If the Closing Date Acquisition Agreement is
terminated in accordance with its terms without the consummation of the Closing
Date Acquisition, the Borrower shall prepay in full the unpaid principal amount
of all Term Loans, together with all accrued but unpaid interest and fees
thereon or related thereto, concurrently with the termination of the Closing
Date Acquisition Agreement. Such prepayment shall be made in the manner set
forth in clause (iii) below and Section 2.09(d) and shall be made within five
(5) Business Days after the termination of the Closing Date Acquisition
Agreement.

(iii) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) or (ii) above, the Borrower shall
promptly deliver a Prepayment Notice to the Agent and upon receipt of such
notice, the Agent shall promptly so notify the Lenders.

(c) No Re-Borrowings. The principal amount of Term Loans prepaid pursuant to
this Section may not be re-borrowed.

(d) Application of Prepayments. All prepayments shall be applied to the
outstanding Term Loans on a pro rata basis in accordance with the amount of Term
Loans held by each Lender. Amounts to be applied pursuant to this Section 2.09
to the prepayment of Term Loans shall be applied, first, to reduce outstanding
ABR Loans and, second, to reduce outstanding Eurodollar Loans, unless otherwise
directed by the Borrower. Each prepayment shall be accompanied by any amount
required to be paid pursuant to Section 8.05. Notwithstanding anything herein to
the contrary, if any prepayment of a Eurodollar Loan is required to be made
under this Section 2.09 prior to the last day of the Interest Period therefor,
the Borrower may, in its sole discretion, deposit with the Agent the amount of
any such prepayment otherwise required to be made hereunder until the last day
of such Interest Period, at which time the Agent shall be authorized (without
any further action by or notice to or from the Borrower) to apply such amount to
the prepayment of such Loans in accordance with this Section 2.09.

 

-29-



--------------------------------------------------------------------------------

Section 2.10 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(A) impose, modify or deem applicable any reserve, special deposit, compulsory
loan requirement, insurance charge or other assessment against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (including, without limitation, any reserve requirement under
regulations of the Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities);

(B) subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (ii) through (iv) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(C) impose on any Lender, or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, Converting or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender or to reduce the amount of any sum received or receivable by such
Lender or such other Credit Party hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such other Credit Party,
the Borrower will pay to such Lender or such other Credit Party, as the case may
be, such additional amount or amounts as will compensate such Lender or such
other Credit Party, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s, holding company, if any, as a consequence of
this Agreement, the Loans made by, such Lender, to a level below that which such
Lender, or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s, holding
company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender, setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower, shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

-30-



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

Section 2.11 Change in Legality.

(a) Notwithstanding any other provision herein, if any Change in Law shall make
it unlawful for any Lender to make or maintain any Eurodollar Loan or to give
effect to its obligations as contemplated hereby with respect to any Eurodollar
Loan, then, by written notice to the Borrower and to the Agent, such Lender may:

(i) declare that Eurodollar Loans will not thereafter be made by such Lender
hereunder, whereupon any request for a Eurodollar Borrowing shall, as to such
Lender only, be deemed a request for an ABR Loan unless such declaration shall
be subsequently withdrawn (any Lender delivering such a declaration hereby
agreeing to withdraw such declaration promptly upon determining that such event
of illegality no longer exists); and

(ii) require that all outstanding Eurodollar Loans made by it be Converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
Converted to ABR Loans as of the effective date of such notice as provided in
subsection (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
Converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the Conversion of,
such Eurodollar Loans.

(b) For purposes of this Section, a notice by any Lender shall be effective as
to each Eurodollar Loan, if lawful, on the last day of the Interest Period
currently applicable to such Eurodollar Loan; in all other cases such notice
shall be effective on the date of receipt.

Section 2.12 Pro Rata Treatment.

Except as required under Sections 2.10 and 2.15, each Extension of Credit, each
payment or prepayment of principal of any Borrowing, each payment of interest on
the Loans and each Conversion of any Borrowing of Term Loans, shall be allocated
pro rata among the Lenders in accordance with their respective Percentages (or,
if such Lender’s Commitment shall have expired or been terminated, in accordance
with the respective principal amounts of their Term Loans). Each Lender agrees
that in computing such Lender’s portion of any Extension of Credit to be made
hereunder, the Agent may, in its discretion, round each Lender’s percentage of
such Extension of Credit to the next higher or lower whole dollar amount.

 

-31-



--------------------------------------------------------------------------------

Section 2.13 Sharing of Setoffs.

(a) Each Lender agrees that if it shall, through the exercise of a right of
banker’s lien, setoff or counterclaim, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) or other security or interest arising from, or in lieu of, such secured
claim, received by such Lender under any applicable bankruptcy, insolvency or
other similar law or otherwise, or by any other means, obtain payment (voluntary
or involuntary) in respect of any Loans as a result of which the unpaid
principal portion of its Loans shall be reduced so as to be proportionately less
than the unpaid principal portion of the Loans of any other Lender, it shall be
deemed simultaneously to have purchased from such other Lender at face value,
and shall promptly pay to such other Lender the purchase price for, a
participation in the Loans of such other Lender, so that the aggregate unpaid
principal amount of the Loans and participations in the Loans held by each
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustments shall be made pursuant to this Section
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest. The
Borrower expressly consents to the foregoing arrangements and agrees that any
Lender holding a participation in any Term Loan deemed to have been so purchased
may exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made an Extension of Credit in the amount
of such participation.

(b) If any Lender shall fail to make any payment required to be made by it
pursuant to subsection (f) of Article VII, then the Agent may, in its discretion
and notwithstanding any contrary provision hereof, (i) apply any amounts
thereafter received by the Agent for the account of such Lender for the benefit
of the Agent to satisfy such Lender’s obligations to it under such provision of
this Agreement until all such unsatisfied obligations are fully paid, and/or
(ii) hold any such amounts in a segregated account as cash collateral for, and
application to, any future funding obligations of such Lender under any such
provision, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Agent in its discretion.

Section 2.14 Payments.

(a) The Borrower shall make each payment hereunder from an account in the United
States not later than 1:00 p.m., New York City time, on the date when due in
dollars to the Agent at its offices at Barclays Bank PLC, Attention: Erik
Hoffman/Prabhakaran Chandrasekar, 400 Jefferson Park, Whippany, NJ 07981
(Telephone: 201-499-2376; Fax: 972-535-5728; Email:

 

-32-



--------------------------------------------------------------------------------

erik.hoffman@barclays.com / Prabhakaran.Chandrasekar@barclayscorp.com with copy
to: 12145455230@tls.ldsprod.com), in immediately available funds. Each such
payment shall be made without off-set, deduction or counterclaim; provided that
the foregoing shall not constitute a relinquishment or waiver of the Borrower’s
rights to any independent claim that the Borrower may have against the Agent or
any Lender.

(b) Whenever any payment hereunder shall become due, or otherwise would occur,
on a day that is not a Business Day, such payment may be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of interest or fees, if applicable.

(c) If the Borrower shall default (after giving effect to any applicable grace
period under paragraph (c) of Article VI) in the payment of any amount becoming
due hereunder (other than the principal amount of any Loan), whether by
scheduled maturity, notice of prepayment, acceleration or otherwise, the
Borrower shall on demand from time to time from the Agent pay interest, to the
fullest extent permitted by law, on such defaulted amount up to (but not
including) the date of actual payment (after as well as before judgment) at a
rate per annum equal to rate of interest applicable to ABR Loans plus 2.00%.

Section 2.15 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Credit Party
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Credit
Party, within 30 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Credit Party or required to be withheld or deducted from a payment to such
Credit Party and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability

 

-33-



--------------------------------------------------------------------------------

delivered to the Borrower by such Credit Party (with a copy to the Agent, unless
the Agent is such Credit Party), or by the Agent on its own behalf or on behalf
of any other Credit Party, shall be conclusive absent manifest error.
Notwithstanding anything herein to the contrary, the Borrower shall not be
required to indemnify a Credit Party for any accrued Indemnified Taxes under
this Section 2.15(c) unless such Credit Party notifies the Borrower of such
indemnification claim no later than 180 days after the earlier of (i) the date
on which the Credit Party receives from the relevant Governmental Authority
written notice of the imposition of such Indemnified Taxes, and (ii) the date on
which such Credit Party has made payment of such Indemnified Taxes; provided
that the foregoing shall not limit the Borrower’s obligation to indemnify such
Credit Party for such Indemnified Taxes accrued after such earlier date if such
Credit Party has given timely notice thereof to the Borrower under this
Section 2.15(c); and provided further, that if the Indemnified Taxes imposed or
asserted giving rise to such claims are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

(d) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 8.04(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Credit Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection (d).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section 2.15, the
Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine

 

-34-



--------------------------------------------------------------------------------

whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in paragraphs (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN or IRS
Form W-8-BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8-BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS Form
W-8-BEN-E, as applicable; or

 

-35-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
or IRS Form W-8-BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax, duly completed, together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower or the Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Agent and any successor or supplemental Agent shall deliver to Borrower on
or prior to the date such person becomes an Agent under this Agreement two
executed copies of (i) if such Agent is a U.S. Person, an IRS Form W-9
certifying that such Agent is exempt from U.S. federal backup withholding tax or
(ii) if such Agent is not a U.S. Person, (A) with respect to amounts received on
its own account, an applicable IRS Form W-8ECI and (B) with respect to amounts
received on account of any Lender, an executed IRS Form W-8IMY certifying that
it is either (i) a “qualified intermediary” within the

 

-36-



--------------------------------------------------------------------------------

meaning of U.S. Treasury Regulation Section 1.1441-1(e)(5) and that it assumes
primary withholding responsibility under Chapters 3 and 4 of the Code or (ii) a
“U.S. branch” within the meaning of U.S. Treasury Regulation
Section 1.1441-1(b)(2)(iv) and that it is using such form as evidence of its
agreement with the Borrowers to be treated as a U.S. Person as set forth in U.S.
Treasury Regulation Section 1.1441-1(b)(2)(iv), in each case for the purpose of
permitting Borrower to make payments to such Agent without deduction or
withholding of any Taxes imposed by the United States

Each Lender and the Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the Agent
in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(h) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Credit Document.

Section 2.16 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.10, delivers a notice pursuant to Section 2.11 or
requires the Borrower to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15, then such Lender shall (at the request of the

 

-37-



--------------------------------------------------------------------------------

Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.10 or 2.15 or eliminate the illegality
under Section 2.11, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.10, delivers a notice pursuant to Section 2.11 or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15
and, in each case, such Lender has declined or is unable to designate a
different lending office, in accordance with subsection (a) above, or if any
Lender is a Defaulting Lender or a Non-Consenting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 8.04), all of its interests, rights (other than its existing rights to
payments pursuant to Section 2.10 or Section 2.15) and obligations under this
Agreement and the related Credit Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(A) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.04(b)(iv);

(B) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Credit Documents
(including any amounts under Section 8.05(b)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(C) in the case of any such assignment resulting from a claim for compensation
under Section 2.10, illegality pursuant to Section 2.11 or payments required to
be made pursuant to Section 2.15, such assignment will result in a reduction in
such compensation or payments or, in the case of Section 2.11, eliminate the
illegality thereafter;

(D) such assignment does not violate Applicable Law; and

(E) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

-38-



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.17 [Reserved].

Section 2.18 [Reserved].

Section 2.19 [Reserved].

Section 2.20 [Reserved].

Section 2.21 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) [Reserved];

(b) The Loans of such Defaulting Lender shall not be included in determining
whether (i) the Required Lenders have taken or may take any action under this
Agreement or (ii) all Lenders affected thereby have taken or may take any action
under this Agreement, except to the extent Section 8.08 expressly requires the
consent of such Defaulting Lender to an amendment, waiver or other modification.

(c) [Reserved];

(d) [Reserved];

(e) [Reserved];

(f) Any payment of principal, interest, fees or other amounts received by the
Agent for the account of a Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VI or otherwise) or received by the Agent from a
Defaulting Lender pursuant to Section 2.13 shall be applied at such time or
times as may be determined by the Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to the Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent; third, to the payment of any amounts owing to the Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; fourth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and fifth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.21(f) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

-39-



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to Agent and each Lender as follows:

Section 3.01 Organization; Powers.

The Borrower (i) is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware, (ii) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted and as proposed to be conducted, (iii) is qualified to
do business in every jurisdiction where such qualification is required, except
where the failure so to qualify could not reasonably be expected to result in a
Material Adverse Change, and (iv) has the limited liability company power and
authority to execute, deliver and perform its obligations under the Credit
Documents and to request and receive Extensions of Credit hereunder.

Section 3.02 Authorization.

The execution, delivery and performance by the Borrower of each Credit Document
and the Extensions of Credit hereunder (i) have been duly authorized by all
requisite limited liability company action and (ii) will not (A) violate (x) any
provision of any material Applicable Law or of the certificate of formation or
other constitutive documents (including the limited liability company agreement)
of the Borrower or any of its Subsidiaries to which the Borrower or any of its
Subsidiaries, as the case may be, is subject, or (y) any provision of any
indenture, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property is or may be
bound, (B) be in conflict with, result in a breach of or constitute (alone or
with notice or lapse of time or both) a default under any such indenture,
agreement or other instrument or (C) result in the creation or imposition of any
Lien upon any property or assets of the Borrower or any of its Subsidiaries,
other than in the case of clauses (ii)(A)(y), (ii)(B) and (ii)(C), any such
violation, breach, default or Lien that could not reasonably be expected to have
a Material Adverse Change.

Section 3.03 Enforceability.

Each Credit Document has been duly executed and delivered by the Borrower. Each
Credit Document constitutes a legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms except to the extent that
enforcement may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and general principles of equity
(whether considered in a proceeding in equity or law).

 

-40-



--------------------------------------------------------------------------------

Section 3.04 Governmental Approvals.

No action, consent or approval of, registration or filing with, or other action
by, any Governmental Authority is or will be required in connection with the
execution or delivery by the Borrower or the enforceability of this Agreement or
any other Credit Document.

Section 3.05 Financial Statements.

(a) The consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as of December 31, 2018 and the related consolidated statements of
income, retained earnings and cash flows for the fiscal year then ended,
reported on by Deloitte & Touche LLP and set forth in the Borrower’s Annual
Report on Form 10-K, copies of which have been made available to each of the
Lenders, present fairly, in all material respects, the consolidated financial
position of the Borrower and its Consolidated Subsidiaries as of such dates and
their consolidated results of operations and cash flows for the periods ending
on such dates in conformity with GAAP.

(b) Except as set forth in the financial statements or other reports of the type
referred to in Section 5.03 hereof and that have been made available to the
Lenders on or prior to the date of this Agreement (collectively, the “Borrower
Information”), since the Closing Date, there has been no Material Adverse
Change.

Section 3.06 Litigation.

Except as set forth as such in the Borrower Information, there is no action,
suit or arbitral or governmental proceeding pending against, or to the knowledge
of the Borrower threatened against, the Borrower or any of its Subsidiaries
before any court or arbitrator or any governmental body, agency or official
(including, without limitation, in respect of federal, state, local and other
statutes, ordinances, orders, judgments, rulings and regulations relating to
environmental pollution or environmental regulation or control) in which there
is a reasonable possibility of an adverse decision that could reasonably be
expected to result in a Material Adverse Change.

Section 3.07 Federal Reserve Regulations.

Neither the making of any Loan hereunder nor the use of the proceeds thereof
will violate the provisions of Regulation T, U or X of the Board.

Section 3.08 Investment Company Act.

None of the Borrower or any of its Subsidiaries is an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended.

Section 3.09 No Material Misstatements.

(a) No report, financial statement or other written information (other than any
projection and other forward looking information and other information of a
general economic or industry specific nature) furnished by or on behalf of the
Borrower to any Credit Party pursuant

 

-41-



--------------------------------------------------------------------------------

to or in connection with this Agreement, when taken together with all reports of
the Borrower filed with the SEC under the Exchange Act, contained any material
misstatement of fact or omitted any material fact necessary to make the
statements therein not materially misleading, in the light of the circumstances
under which such statements were made; provided that, with respect to
projections and forward looking statements, the Borrower represents only that
such information was prepared in good faith based upon assumptions and estimates
believed to be reasonable at the time made and notes that whether or not such
projections or forward looking statements are in fact achieved will depend upon
future events some of which are not within the control of the Borrower and
actual results may vary from the projections and such variations may be material
and, accordingly, the Borrower gives no representation and warranty that such
projections and forward looking statements will be achieved.

(b) As of the Closing Date, the information included in the Beneficial Ownership
Certification is true and correct in all respects.

Section 3.10 Taxes.

Except where the failure of which could not be reasonably expected to have a
Material Adverse Change, (a) each of the Borrower and each of its Subsidiaries
has filed all federal, state and local and non-U.S. income tax returns required
to be filed by it and has paid all material taxes payable by it that have become
due, other than those (i) not yet delinquent or (ii) contested in good faith as
to which adequate reserves have been provided to the extent required by law and
in accordance with GAAP, (b) each of the Borrower and each of its Subsidiaries
has provided adequate reserves in accordance with GAAP for the payment of all
federal, state, provincial and foreign taxes not yet due and payable and
(c) each of the Borrower and each of its Subsidiaries has satisfied all of its
tax withholding obligations.

Section 3.11 Employee Benefit Plans.

Except as could not reasonably be expected, individually or in the aggregate to
result in a Material Adverse Change with respect to each Plan, the Borrower, its
Subsidiaries and its ERISA Affiliates are in compliance with the applicable
provisions of ERISA and the Code and the final regulations and published
interpretations thereunder. No ERISA Event has occurred that alone or together
with any other ERISA Event has resulted or could reasonably be expected to
result in a Material Adverse Change. None of the Borrower, its Subsidiaries nor
any ERISA Affiliate has incurred any Withdrawal Liability that could result in a
Material Adverse Change. None of the Borrower, its Subsidiaries nor any ERISA
Affiliate has received any notification that any Multiemployer Plan has been
terminated within the meaning of Title IV of ERISA, which such termination could
result in a Material Adverse Change, and no Multiemployer Plan is reasonably
expected to be terminated where such termination has resulted or can reasonably
be expected to result, through an increase in the contributions required to be
made to such Multiemployer Plan or otherwise, in a Material Adverse Change.

 

-42-



--------------------------------------------------------------------------------

Section 3.12 Significant Subsidiaries.

Each of the Borrower’s Significant Subsidiaries, if any, (a) is a corporation,
limited liability company or other type of Person duly incorporated or formed
(as the case may be), validly existing and in good standing under the laws of
its jurisdiction of incorporation, organization or formation (as the case may
be) and (b) has all corporate, limited liability company, partnership or other
(as the case may be) powers necessary to carry on its business substantially as
now conducted, except where the failure to do so could not be reasonably
expected to have a Material Adverse Change. Each of the Borrower’s Significant
Subsidiaries, if any, has all material governmental licenses, authorizations,
consents and approvals required to carry on its business substantially as now
conducted, except where the failure to do so could not be reasonably expected to
have a Material Adverse Change.

Section 3.13 Environmental Matters.

Except as set forth as such in or contemplated by the Borrower Information, the
Borrower and each of its Subsidiaries has complied in all material respects with
all Federal, state, local and other statutes, ordinances, orders, judgments,
rulings and regulations relating to environmental pollution or to environmental
regulation or control, except to the extent that failure to so comply could not
reasonably be expected to result in a Material Adverse Change. Except as set
forth as such in or contemplated by the Borrower Information, the facilities of
the Borrower or any of its Subsidiaries, as the case may be, are not used to
manage any hazardous wastes, hazardous substances, hazardous materials, toxic
substances, toxic pollutants or substances similarly denominated, as those terms
or similar terms are used in the Resource Conservation and Recovery Act, the
Comprehensive Environmental Response Compensation and Liability Act, the
Hazardous Materials Transportation Act, the Toxic Substance Control Act, the
Clean Air Act, the Clean Water Act or any other Applicable Law relating to
environmental pollution, or any nuclear fuel or other radioactive materials, in
violation in any material respect of any law or any regulations promulgated
pursuant thereto, except to the extent that such violations could not reasonably
be expected to result in a Material Adverse Change. Except as set forth as such
in or contemplated by the Borrower Information, the Borrower is not aware of any
events, conditions or circumstances involving environmental pollution or
contamination that could reasonably be expected to result in a Material Adverse
Change.

Section 3.14 Solvency.

The Borrower is Solvent.

Section 3.15 Properties.

The Borrower has good and indefeasible title to or valid leasehold or easement
interests in all properties that are necessary to the operation of its
businesses as currently conducted, free and clear of all Liens (other than Liens
permitted by this Agreement) and except where the failure to have such good
title could not reasonably be expected to have a Material Adverse Change.

Section 3.16 [Reserved].

 

-43-



--------------------------------------------------------------------------------

Section 3.17 [Reserved].

Section 3.18 Anti-Corruption Laws and Sanctions.

None of the Borrower, any of its Subsidiaries, or to the knowledge of the
Borrower, any director, officer, employee or agent that will act in any capacity
in connection with, or benefit from, this Agreement, is an individual or entity
that is, or is owned or controlled by Persons that are, (i) the subject of any
Sanction or (ii) operating, organized or resident in a country or territory that
is, or whose government is, the subject of Sanctions. The Borrower, its
Subsidiaries, and, to the knowledge of the Borrower, any of their respective
directors, officers, employees or agents that will act in any capacity in
connection with, or benefit from, this Agreement, are in compliance with
Anti-Corruption Laws in all material respects. The Borrower and its Subsidiaries
have instituted and maintain policies and procedures designed to ensure
continued compliance therewith.

ARTICLE IV

EFFECTIVENESS AND EXTENSIONS OF CREDIT

Section 4.01 Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of the following conditions on or before the date of
this Agreement:

(a) Credit Documents. The Agent shall have received this Agreement, executed and
delivered by a duly authorized officer of the Borrower, each Lender and the
Agent.

(b) Borrower Legal Opinions. The Agent shall have received a written legal
opinion of Jones Day, special counsel to the Borrower, dated the date hereof,
addressed to the Agent and the Lenders.

(c) Closing Certificates. The Agent shall have received (i) a copy of the
certificate of formation, including all amendments thereto, certified as of a
recent date by the Secretary of State of the state of Delaware, and a
certificate as to the good standing of the Borrower as of a recent date from
such Secretary of State; (ii) a certificate of the Secretary or an Assistant
Secretary or analogous officer of the Borrower, dated the date of this Agreement
and certifying (A) that attached thereto is a true and complete copy of the
limited liability company agreement or other applicable organizational document
as in effect on such date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto are true
and complete copies of resolutions duly adopted by the Board of Directors (or
any duly authorized committee thereof) authorizing the execution and delivery by
the Borrower of the Credit Documents, the Extensions of Credit to be made
hereunder and the performance by the Borrower of all of its obligations under
the Credit Documents, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
of formation referred to in clause (i) above has not been amended since the date
of the last amendment thereto shown on the certified certificate of formation
furnished pursuant to such clause (i) and (D) as to the incumbency and specimen
signature of each officer executing this Agreement and any other document
delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or analogous officer executing the
certificate pursuant to (ii) above.

 

-44-



--------------------------------------------------------------------------------

(d) Fees and Expenses. All amounts required to be paid by the Borrower to the
Lenders and the Agent, including fees payable on or prior to the Closing Date,
and all expenses required to be reimbursed by the Borrower for which invoices
have been presented one Business Day prior to the Closing Date shall have been
paid in full.

(e) Representations and Warranties; No Default. All representations and
warranties of the Borrower in each Credit Document shall be true and correct in
all material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects), and no Default or Event of
Default shall have occurred and be continuing.

(f) PATRIOT Act.

(i) Each Lender shall have received such documentation and information about the
Borrower as is reasonably requested in writing by the Agent on behalf of such
Lender at least 10 days prior to the Closing Date and as required by U.S.
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act.

(ii) At least five days prior to the Closing Date, if the Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, then the
Borrower shall deliver a Beneficial Ownership Certification to Agent.

Section 4.02 Conditions to Funding. The obligation of each Lender to make any
Loan on any Funding Date is subject to the satisfaction, or waiver in accordance
with Section 8.08, of the following conditions precedent:

(a) Representations and Warranties; No Default. All representations and
warranties of the Borrower in each Credit Document shall be true and correct in
all material respects (or, in the case of any such representation or warranty
already qualified by materiality, in all respects), and no Default or Event of
Default shall have occurred and be continuing.

(b) Borrowing Request. The Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03(a).

 

-45-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

The Borrower agrees that, so long as any amount payable hereunder remains
unpaid:

Section 5.01 Existence.

It will, and will cause each of its Significant Subsidiaries to, do or cause to
be done all things necessary to preserve and keep in full force and effect its
existence and all rights, licenses, permits, franchises and authorizations
necessary or desirable in the normal conduct of its business except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Change; provided, however, that the Borrower and its
Significant Subsidiaries may consummate any transaction expressly permitted
pursuant to Section 5.09.

Section 5.02 Compliance With Laws; Business and Properties.

It will, and will cause each of its Subsidiaries to, comply with all Applicable
Laws, whether now in effect or hereafter enacted, except (i) where the validity
or applicability of such laws, rules, regulations or orders is being contested
by appropriate proceedings in good faith or (ii) where the failure to do so
could not reasonably be expected to have a Material Adverse Change; and at all
times maintain and preserve all property material to the conduct of its business
in good working order, ordinary wear and tear excepted, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Change.

Section 5.03 Financial Statements, Reports, Etc.

It will furnish to the Agent (which will make available to the Lenders):

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its Consolidated Subsidiaries as of the end of such fiscal year and the related
consolidated statements of income, retained earnings and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner reasonably acceptable to the
SEC by Deloitte & Touche LLP or other independent public accountants of
nationally recognized standing;

(b) as soon as available and in any event within 75 days after the end of each
of the first three quarters of each fiscal year of the Borrower, a consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and the related consolidated statements of income for such quarter,
for the portion of the Borrower’s fiscal year ended at the end of such quarter,
and the related consolidated statement of cash flows for the portion of the
Borrower’s fiscal year ended at the end of such quarter, setting forth
comparative figures for the corresponding date in the previous year and period
to the extent required in Form 10-Q, all certified (subject to normal year-end
adjustments and absence of footnotes) as to fairness of presentation, GAAP and
consistency by a Financial Officer of the Borrower;

(c) simultaneously with any delivery of each set of financial statements
referred to in subsections (a) and (b) above, a certificate of a Financial
Officer of the Borrower (i) setting forth in reasonable detail the calculations
required to establish whether the Borrower was in compliance with the covenant
contained in Section 5.11 on the date of such financial statements, and
(ii) stating whether any Default or Event of Default exists on the date of such
certificate and, if any Default or Event of Default then exists, setting forth
the details thereof and the action that the Borrower is taking or proposes to
take with respect thereto;

 

-46-



--------------------------------------------------------------------------------

(d) simultaneously with the delivery of each set of financial statements
referred to in subsection (a) above, a statement of the firm of independent
public accountants that reported on such statements (i) stating whether anything
has come to their attention to cause them to believe that any Default or Event
of Default existed on the date of such statements and (ii) confirming the
calculations set forth in the Financial Officer’s certificate delivered
simultaneously therewith pursuant to subsection (c) above;

(e) forthwith upon becoming aware of the occurrence of any Default or Event of
Default, a certificate of a Financial Officer of the Borrower setting forth the
details thereof and the action that the Borrower is taking or proposes to take
with respect thereto;

(f) promptly upon the filing thereof, copies of each final prospectus (other
than a prospectus included in any registration statement on Form S-8 or its
equivalent or with respect to a dividend reinvestment plan) and all reports on
Forms 10-K, 10-Q and 8-K and similar reports that the Borrower shall have filed
with the SEC, or any Governmental Authority succeeding to any of or all the
functions of the SEC;

(g) as promptly as practicable after any member of the Controlled Group
(i) gives or is required to give notice to the PBGC of any Reportable Event with
respect to any Plan that would constitute grounds for a termination of such Plan
under Title IV of ERISA, or knows that the plan administrator of any Plan has
given or is required to give notice of any such Reportable Event, a copy of the
notice of such Reportable Event given or required to be given to the PBGC;
(ii) receives notice from a proper representative of a Multiemployer Plan of
complete or partial Withdrawal Liability being imposed upon such member of the
Controlled Group under Title IV of ERISA, a copy of such notice; or
(iii) receives notice from the PBGC under Title IV of ERISA of an intent to
terminate, or appoint a trustee to administer, any Plan, a copy of such notice
in each of (i), (ii) and (iii) as could reasonably be expected to result in a
Material Adverse Change;

(h) promptly, from time to time, such additional information regarding the
financial position or business of the Borrower and its Subsidiaries as the
Agent, at the request of any Lender, may reasonably request in writing; and

(i) promptly after request by the Agent, notice of any change in the information
provided in the Beneficial Ownership Certification (to the extent any such
certification is delivered) that would result in a change to the list of
beneficial owners identified in parts (c) and (d) of such certification.

The financial statements, prospectuses and reports described in subsections (a),
(b) and (f) above will be deemed to have been delivered hereunder if publicly
available on the SEC’s EDGAR Database with respect to the Borrower or on the
Borrower’s website no later than the date specified for delivery of same under
subsection (a), (b) or (f), as applicable, above.

 

-47-



--------------------------------------------------------------------------------

Section 5.04 Insurance.

It will, and will cause each of its Subsidiaries to, at all times maintain in
full force and effect, pursuant to self-insurance arrangements or with insurance
companies that the Borrower believes (in the good faith judgment of the
management of the Borrower) are financially sound and responsible at the time
the relevant coverage is placed or renewed, insurance in at least such amounts
(after giving effect to any self-insurance which the Borrower believes (in the
good faith judgment of management of the Borrower) is reasonable and prudent in
light of the size and nature of its business) and against at least such risks
(and with such risk retentions) as the Borrower believes (in the good faith
judgment of management of the Borrower) is reasonable and prudent in light of
the size and nature of its business; and will furnish to the Agent, upon written
reasonable request from the Agent, information presented in reasonable detail as
to the insurance so carried.

Section 5.05 Taxes, Etc.

It will, and will cause each of its Subsidiaries to, pay and discharge promptly
when due all material taxes, assessments and governmental charges imposed upon
it or upon its income or profits or in respect of its property, as well as all
other material liabilities, in each case before the same shall become delinquent
or in default and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and
adequate reserves with respect thereto shall, to the extent required by GAAP,
have been set aside.

Section 5.06 Maintaining Records; Access to Properties and Inspections.

It will, and will cause each of its Subsidiaries to, maintain financial records
in accordance with GAAP and, upon reasonable notice and at reasonable times,
permit authorized representatives designated by any Lender to visit and inspect
its properties and to discuss its affairs, finances and condition with its
officers; provided that, excluding any such visits and inspections during the
continuation of an Event of Default (a) only the Agent, whether on its own or in
conjunction with the Required Lenders, may exercise rights of the Agent and the
Lenders under this Section 5.06, (b) the Agent shall not exercise such rights
more than two times in any calendar year and (c) only one such visit shall be at
the Borrower’s expense; provided further that when an Event of Default exists,
the Agent (or any of its representatives or independent contractors) or any
representative of the Required Lenders may do any of the foregoing at the
expense of the Borrower at any time during normal business hours and upon
reasonable advance notice.

Section 5.07 ERISA.

It will, and will cause each of its Subsidiaries that are members of the
Controlled Group to, comply in all material respects with the applicable
provisions of ERISA and the Code except where any noncompliance, individually or
in the aggregate, would not result in a Material Adverse Change.

 

-48-



--------------------------------------------------------------------------------

Section 5.08 Use of Proceeds.

It will not, and will not cause or permit any of its Subsidiaries to, use the
proceeds of the Loans for purposes other than to finance the repayment of
indebtedness owing by InfraREIT, Inc. or its Affiliates and to pay any expenses
or fees related to the Closing Date Acquisition. The Borrower will not, directly
or, to the knowledge of the Borrower, indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other Person, to fund any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the subject of Sanctions. No part of the
proceeds of the Loans will be used, directly, or to the Borrower’s knowledge,
indirectly, in violation of Anti-Corruption Laws or applicable Sanctions.

Section 5.09 Consolidations, Mergers, Sales and Acquisitions of Assets and
Investments in Subsidiaries.

(a) It will not, and will not permit any of its Significant Subsidiaries to,
consolidate or merge with or into any Person unless (i) in the case of any such
transaction involving the Borrower, the surviving Person is the Borrower or
another Person formed under the laws of a State of the United States of America
and assumes or is responsible, by operation of law, for all the obligations of
the Borrower hereunder or (ii) in the case of any such transaction involving any
Significant Subsidiary, the survivor is the Borrower, such Significant
Subsidiary or a Non-Dilutive Subsidiary of the Borrower (or a Person which as a
result of such transaction becomes a Non-Dilutive Subsidiary of the Borrower).

(b) It will not, and will not permit any of its Significant Subsidiaries to,
make a Significant Disposition to any Person unless (i) such Significant
Disposition is made to the Borrower, a Non-Dilutive Subsidiary of the Borrower
or a Person that, as a result of such transaction, becomes a Non-Dilutive
Subsidiary of the Borrower, (ii) the proceeds of such Significant Disposition
are reinvested in the business of the Borrower or any of its Subsidiaries or are
used to permanently reduce the indebtedness of the Borrower or any of its
Subsidiaries or (iii) such Significant Disposition is of any Qualified
Transition Bond Issuer.

(c) Notwithstanding anything to the contrary contained in this Section, (i) the
Borrower will not in any event permit any consolidation, merger or Significant
Disposition if any Default or Event of Default shall have occurred and be
continuing at the time of or after giving effect to such transaction,
(ii) neither the Borrower nor any of its Subsidiaries will engage to a
Substantial extent in businesses other than those currently conducted by them
and other businesses reasonably related thereto, (iii) neither the Borrower nor
any of its Subsidiaries will acquire any Subsidiary or make any investment in
any Subsidiary if, upon giving effect to such acquisition or investment, as the
case may be, the Borrower would not be in compliance with the covenant set forth
in Section 5.11 and (iv) nothing in this Section shall prohibit any sales of
assets permitted by Section 5.10(d).

 

 

-49-



--------------------------------------------------------------------------------

(d) Notwithstanding anything herein or any other Credit Document to the
contrary, to the extent that the Borrower is a limited liability company, the
Borrower may not divide itself into two or more limited liability companies or
series thereof (pursuant to a “plan of division” as contemplated under the
Delaware Limited Liability Company Act or otherwise) without prior written
notice to the Agent, and any limited liability companies or series thereof
formed as a result of such division shall be required to become a co-borrower
under this Agreement and the other Credit Documents pursuant to documentation or
on terms and conditions reasonably requested by the Agent.

Section 5.10 Limitations on Liens.

Neither the Borrower nor any of its Significant Subsidiaries will create or
assume or permit to exist any Lien in respect of any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any such
Significant Subsidiary, or sell any such property or assets subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
or assets; provided that the provisions of this Section shall not prevent or
restrict the creation, assumption or existence of:

(a) any Lien in respect of any such property or assets of any Significant
Subsidiary of the Borrower to secure indebtedness owing by it to the Borrower or
any Wholly Owned Subsidiary of the Borrower; or

(b) Liens (including capital leases) in respect of property acquired by the
Borrower or any Significant Subsidiary thereof, to secure the purchase price, or
the cost of construction and development, of such property (or to secure
indebtedness incurred prior to, at the time of, or within 120 days after the
later of the acquisition of such property and the commencement of operation of
such property, in each case for the purpose of financing the acquisition, or the
cost of construction and development, of such property), or Liens existing on
any such property at the time of acquisition of such property by the Borrower or
such Significant Subsidiary, whether or not assumed, or any Lien in respect of
property of any Person existing at the time such Person becomes a Subsidiary of
the Borrower; or agreements to acquire any property or assets under conditional
sale agreements or other title retention agreements, or capital leases in
respect of any other property; provided that (A) the aggregate principal amount
of Indebtedness secured by all Liens in respect of any such property shall not
exceed the cost (as determined by the board of directors or analogous governing
body of the Borrower or such Significant Subsidiary, as the case may be) of such
property at the time of acquisition thereof or (x) in the case of property
covered by a capital lease, the fair market value (together with any customary
fees and expenses incurred in connection therewith), as so determined, of such
property at the time of such transaction, or (y) in the case of a Lien in
respect of property existing at the time such Person becomes a Subsidiary of the
Borrower the fair market value (together with any customary fees and expenses
incurred in connection therewith), as so determined of such property at such
time), and (B) at the time of the acquisition of the property by the Borrower or
such Significant Subsidiary, or at the time such Person becomes a Subsidiary of
the Borrower, as the case may be, every such Lien shall apply and attach only to
the property originally subject thereto and fixed improvements constructed
thereon; or

 

-50-



--------------------------------------------------------------------------------

(c) modifications, replacements, refundings or extensions of any Lien permitted
in subsection (b), (e), (l) or (m) hereof for amounts not exceeding the sum of
(a) the lesser of (i) the principal or committed amount (whichever is larger) of
the Indebtedness so refunded or extended or (ii) the fair market value (as
determined by the board of directors (or analogous governing body) of the
Borrower or such Significant Subsidiary, as the case may be) of the property
theretofore subject to such Lien, in each case at the time of such refunding or
extension and (b) any customary fees and expenses incurred in connection
therewith; provided that such Lien shall apply only to the same property
theretofore subject to the same and fixed improvements constructed thereon; or

(d) sales subject to understandings or agreements to repurchase; provided that
the aggregate sales price for all such sales (other than sales to any
governmental instrumentality in connection with such instrumentality’s issuance
of indebtedness, including without limitation industrial development bonds and
pollution control bonds, on behalf of the Borrower or any Significant Subsidiary
thereof) made in any one calendar year shall not exceed $50,000,000 in the
aggregate for the Borrower and its Significant Subsidiaries; or

(e) Liens on Receivables Facility Assets in respect of any Permitted Receivables
Financing; or

(f) any Lien not otherwise permitted hereunder (whenever incurred) on assets
owned by the Borrower or any Subsidiary thereof securing Indebtedness of the
Borrower or Subsidiary in an aggregate amount not to exceed at any one time
outstanding the greater of 10% of the Borrower’s Net Tangible Assets or 10% of
Capitalization; or

(g) leases (other than capital leases) now or hereafter existing and any
renewals and extensions thereof under which the Borrower or any Significant
Subsidiary thereof may acquire or dispose of any of its property, subject,
however, to the terms of Section 5.09; or

(h) Liens in respect of any Permitted Sale Leasebacks; or

(i) any Lien in existence on the Closing Date and set forth on Schedule 5.10 and
any Lien granted as a replacement or substitute therefor; provided that any such
replacement or substitute Lien (i) does not secure an aggregate amount of
Indebtedness, if any, greater than that secured on the Closing Date and
(ii) does not encumber any property other than the property subject thereto on
the Closing Date; or

(j) the pledge of current assets, in the ordinary course of business, to secure
current liabilities; or

(k) Permitted Encumbrances; or

(l) [Reserved]; or

 

-51-



--------------------------------------------------------------------------------

(m) any Lien incurred in connection with the issuance of Qualified Transition
Bonds; or

(n) Liens under the Mortgage securing Obligations (as defined in the Mortgage)
permitted to be secured under the Mortgage (as in effect on the date hereof); or

(o) any Lien granted pursuant to Section 1007 of the Indentures in favor of the
trustee thereunder; or

(p) Liens granted by the Borrower to secure duties or public or statutory
obligations or to secure, or serve in lieu of, surety, stay on appeal bonds.

Section 5.11 Financial Covenant.

The Borrower will not, as of the end of each quarter of each of its fiscal
years, permit the ratio of its Consolidated Senior Debt to its Consolidated
Total Capitalization to be greater than 0.65 to 1.00.

Section 5.12 [Reserved].

Section 5.13 [Reserved].

Section 5.14 [Reserved].

Section 5.15 [Reserved].

Section 5.16 Amendment to Existing Revolving Credit Agreement.

In the event the Borrower enters into any amendment, modification or supplement
of the Existing Revolving Credit Agreement (including any definitive credit
agreement pursuant to a refinancing or replacement thereof), pursuant to which
the Borrower or any Subsidiary has agreed to any covenant or event of default
which is materially more restrictive to the Borrower or its Subsidiaries than
those contained in this Agreement (the “Applicable Provisions”), the Borrower
shall promptly, and in any event within 30 days, after any request by the
Required Lenders, enter into an amendment or other modification to this
Agreement with the Agent and the Required Lenders pursuant to which the
Applicable Provisions shall be incorporated into this Agreement.

ARTICLE VI

EVENTS OF DEFAULT

In case of the happening of any of the following events (each an “Event of
Default”):

(a) any representation or warranty made or deemed made by the Borrower in or in
connection with the execution and delivery of this Agreement or the Extensions
of Credit made hereunder shall prove to have been untrue in any material respect
(without duplication of materiality qualifications otherwise set forth in such
representations and warranties) when so made, deemed made or furnished;

 

-52-



--------------------------------------------------------------------------------

(b) default shall be made by the Borrower in the payment of any principal of any
Term Loan when and as the same shall become due and payable, whether at the due
date thereof or at a date fixed for prepayment thereof or by acceleration
thereof or otherwise;

(c) default shall be made by the Borrower in the payment of any interest on any
Term Loan or any fee or any other amount (other than an amount referred to in
subsection (b) above) due hereunder, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
(5) Business Days;

(d) default shall be made by the Borrower in the due observance or performance
of any covenant, condition or agreement contained in Section 5.01 or 5.11;

(e) default shall be made by the Borrower or any Subsidiary (i) in the due
observance or performance of any covenant, condition or agreement contained in
Section 5.03 and such default shall continue unremedied for a period of five
(5) Business Days or (ii) in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in (b), (c),
(d) or (e)(i) above) or in any other Credit Document and such default shall
continue unremedied for a period of 30 days after notice thereof from the Agent
at the request of any Lender to the Borrower;

(f) to the extent constituting an “Event of Default” under and as defined in the
Existing Revolving Credit Agreement, (i) Holdings amends, waives, otherwise
modifies or violates Section 8 of its limited liability company agreement
(provided that Holdings may own stock of other entities) or (ii) the Borrower or
Holdings (in its capacity as the sole member of the Borrower) amends, waives,
otherwise modifies or violates Section 10(i) or the director independence
provisions of, in each case, the applicable limited liability company agreement
as in effect as of the date hereof in a manner that is material and adverse to
Lenders;

(g) the Borrower or any Subsidiary thereof shall (i) fail to pay any principal
or interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $100,000,000, when and as the same shall become
due and payable, subject to any applicable grace periods, or (ii) fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or to permit
the holder or holders of such Indebtedness or a trustee on its or their behalf
to cause, such Indebtedness to become accelerated or due prior to its stated
maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary thereof, or of a
substantial part of the property or assets of the Borrower or any Significant
Subsidiary thereof, under Title 11 of the United States Bankruptcy Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency,

 

-53-



--------------------------------------------------------------------------------

receivership or similar law, (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary thereof or for a substantial part of the property or
assets of the Borrower or any Significant Subsidiary thereof or (iii) the
winding up or liquidation of the Borrower or any Significant Subsidiary thereof;
and such proceeding or petition shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any Significant Subsidiary thereof shall (A)(i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Bankruptcy Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(h) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary thereof or for a substantial part of the property or
assets of it or such Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, or (vi) take any
action of its board of directors or similar governing body for the purpose of
effecting any of the foregoing, or (B) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

(j) a Change in Control shall occur unless such Change in Control is a Permitted
Transaction;

(k) one or more judgments or orders for the payment of money in an aggregate
amount in excess of $100,000,000 shall be rendered against the Borrower or any
Subsidiary thereof or any combination thereof (to the extent not paid or covered
by insurance provided by a carrier not disputing coverage) and such judgment or
order shall remain undischarged or unstayed for a period of 60 days, or any
action shall be legally taken by a judgment creditor to levy upon assets or
properties of the Borrower or any Subsidiary thereof to enforce any such
judgment or order;

(l) an ERISA Event or ERISA Events shall have occurred that reasonably could be
expected to result in a Material Adverse Change; or

(m) this Agreement shall cease to be in full force or effect (other than
pursuant to the terms hereof), or the Borrower shall deny or disaffirm in
writing its obligations under any Credit Document;

then, and in every such event, and at any time thereafter during the continuance
of such event, the Agent, at the request of the Required Lenders, shall, by
notice to the Borrower, take one or all of the following actions, at the same or
different times: (i) terminate forthwith the right of the Borrower to request
and receive Extensions of Credit; and (ii) declare the Loans of the Borrower
then outstanding to be forthwith due and payable in whole or in part, whereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and any

 

-54-



--------------------------------------------------------------------------------

unpaid accrued fees and all other liabilities of the Borrower accrued hereunder,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived, anything
contained herein to the contrary notwithstanding; provided that in the case of
any event described in subsection (h) or (i)(A) above affecting the Borrower,
the principal of the Loans then outstanding of the Borrower, together with
accrued interest thereon and any unpaid accrued fees and all other liabilities
of the Borrower accrued hereunder shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein to
the contrary notwithstanding.

ARTICLE VII

THE AGENT

(a) In order to expedite the transactions contemplated by this Agreement,
Barclays is hereby appointed to act as Agent on behalf of the Lenders. Each
Lender hereby irrevocably authorizes the Agent to take such actions on behalf of
such Lender and to exercise such powers as are specifically delegated to the
Agent by the terms and provisions hereof, together with such actions and powers
as are reasonably incidental thereto. The Agent is hereby expressly authorized
by the Lenders, without hereby limiting any implied authority, (i) to receive on
behalf of the Lenders all payments of principal of and interest on the Loans and
all other amounts due to the Lenders hereunder, and promptly to distribute to
each Lender, its proper share of each payment so received; (ii) to give notice
on behalf of each Lender to the Borrower of any Event of Default of which the
Agent has actual knowledge acquired in connection with its agency hereunder; and
(iii) to distribute to each Lender copies of all notices, financial statements
and other materials delivered by the Borrower pursuant to this Agreement as
received by the Agent.

(b) Neither the Agent nor any of its directors, officers, employees or agents
shall be liable as such for any action taken or omitted by any of them except
for its or his or her own gross negligence or willful misconduct, or be
responsible for any statement, warranty or representation herein or the contents
of any document delivered in connection herewith, or be required to ascertain or
to make any inquiry concerning the performance or observance by the Borrower of
any of the terms, conditions, covenants or agreements contained in this
Agreement. The Agent shall not be responsible to the Lenders for the due
execution, genuineness, validity, enforceability or effectiveness of this
Agreement or other instruments or agreements. The Agent may deem and treat the
Lender that makes any Extension of Credit as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the transfer thereof. The Agent
shall in all cases be fully protected in acting, or refraining from acting, in
accordance with written instructions signed by the Required Lenders and, except
as otherwise specifically provided herein, such instructions and any action or
inaction pursuant thereto shall be binding on all the Lenders. The Agent shall,
in the absence of knowledge to the contrary, be entitled to rely on any
instrument or document believed by it in good faith to be genuine and correct
and to have been signed or sent by the proper Person or Persons. Neither the
Agent nor any of its directors, officers, employees or agents shall have any
responsibility to the Borrower or any Subsidiary on account of the failure

 

-55-



--------------------------------------------------------------------------------

of or delay in performance or breach by any Lender of any of its obligations
hereunder or to any Lender on account of the failure of or delay in performance
or breach by any other Lender or the Borrower or any Subsidiary of any of their
respective obligations hereunder or in connection herewith. The Agent may
execute any and all duties hereunder by or through agents or employees and shall
be entitled to rely upon the advice of legal counsel selected by it with respect
to all matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by it in accordance with the advice of such counsel.

(c) The Lenders hereby acknowledge that the Agent shall not be under any duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement unless it shall be requested in writing to do so by
the Required Lenders.

(d) Subject to the appointment and acceptance of a successor Agent as provided
below, the Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor Agent acceptable to the Borrower. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the Agent gives notice of its resignation, then
the Agent may, on behalf of the Lenders, appoint a successor Agent, having a
combined capital and surplus of at least $5,000,000,000 (or such lower amount as
shall be acceptable to the Borrower) or an Affiliate of any such bank. Upon the
acceptance of any appointment as Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the Agent shall be discharged
from its duties and obligations hereunder. After the Agent’s resignation
hereunder, the provisions of this Article and Section 8.05 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent.

(e) With respect to the Extensions of Credit made by it hereunder, Barclays, in
its individual capacity and not as Agent, shall have the same rights,
obligations and powers as any other Lender and may exercise the same as though
it were not the Agent, and the Agent and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not Agent.

(f) Each Lender agrees (i) to reimburse the Agent, on demand, in the amount of
its pro rata share (based on its Commitment hereunder or, if all of the
Commitments shall have been terminated, the amount of its percentage of Loans)
of any expenses incurred for the benefit of the Lenders, in its role as Agent,
including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders, which shall not have been reimbursed
by the Borrower (but without limiting the Borrower’s obligation to make such
reimbursement) and (ii) to indemnify and hold harmless the Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against it in any way relating to or arising out of this
Agreement or any action taken or

 

-56-



--------------------------------------------------------------------------------

omitted by it under this Agreement to the extent the same shall not have been
reimbursed by the Borrower; provided that no Lender shall be liable to the Agent
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Agent or any of its directors,
officers, employees or agents. Each Lender agrees that any allocation made in
good faith by the Agent of expenses or other amounts referred to in this
subsection (f) shall be conclusive and binding for all purposes, absent manifest
error.

(g) Each Lender acknowledges that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or any related agreement or any document furnished hereunder
or thereunder.

(h) [Reserved].

(i) [Reserved].

(j) [Reserved].

(k) [Reserved].

(l) The Agent shall not be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Agent shall not (i) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (ii) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, to any Disqualified Institution.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Notices.

Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed or sent by
facsimile or electronic mail, as follows:

(a) if to the Borrower, to c/o of Oncor Electric Delivery Company LLC, 1616
Woodall Rodgers Fwy, Dallas, TX 75202, Attention: Treasurer (Facsimile No. (214)
486-7027), Electronic Mail: treasury@oncor.com and kevin.fease@oncor.com;

 

-57-



--------------------------------------------------------------------------------

(b) if to Barclays, as Agent, to Barclays Bank PLC, Attention: Erik
Hoffman/Prabhakaran Chandrasekar, 400 Jefferson Park, Whippany, NJ 07981
(Telephone: 201-499-2376; Fax: 972-535-5728; Email: erik.hoffman@barclays.com /
Prabhakaran.Chandrasekar@barclayscorp.com with copy to:
12145455230@tls.ldsprod.com);

(c) if to a Lender, to it at its address (or facsimile number) set forth in the
Register or in the Assignment and Assumption pursuant to which such Lender
became a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
facsimile or electronic mail to such party but only if received by the recipient
during its normal business hours at the times prescribed hereunder (if any) as
provided in this Section or in accordance with the latest unrevoked direction
from such party given in accordance with this Section.

Section 8.02 Survival of Agreement.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the Credit Parties and shall survive the making by the Lenders of
the Extensions of Credit regardless of any investigation made by the Lenders or
on their behalf, and shall continue in full force and effect as long as there
are any Loans or any other amount payable under this Agreement is outstanding
and unpaid.

Section 8.03 Binding Effect.

This Agreement shall become effective when (i) it shall have been executed by
the Borrower and the Agent and when the Agent shall have received copies hereof
(via facsimile or otherwise) which, when taken together, bear the signature of
each Lender, the Borrower and the Agent and (ii) the other conditions precedent
to effectiveness under Article IV shall have been satisfied, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower shall not have the
right to assign any rights hereunder or any interest herein without the prior
consent of all the Lenders.    

Section 8.04 Successors and Assigns.

(a) Successors and Assigns by Lenders Generally. No Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section, or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (e) of this Section, and any
other attempted assignment or transfer by any party hereto, including, without
limitation, to a Disqualified Institution, shall be null and void. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

-58-



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in subsection (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within five Business Days after having
received notice thereof; and

(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender with a Loan, an Affiliate of such Lender or an Approved
Fund with respect to such Lender.

 

-59-



--------------------------------------------------------------------------------

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that the Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B) or (C) to any Disqualified Institution.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person or holding company, investment vehicle or trust for, or owned and
operated for the primary benefit of a natural Person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans in accordance with its Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this subsection, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and

 

-60-



--------------------------------------------------------------------------------

obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections 2.10, 2.15 and
8.05 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. The Agent, acting solely for this purpose as a non-fiduciary agent
of the Borrower, shall maintain a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amounts (and stated interest)
of the Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender (as to itself), at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural Person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or any Disqualified Institution) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Agent, and Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under subsection
(f) of Article VII with respect to any payments made by such Lender to its
Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) through (iv)
of Section 8.08(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.10, 2.15 and 8.05(b)
(subject to the requirements and limitations therein, including the requirements
under Section 2.15(f) (it being understood that the documentation required under
Section 2.15(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject

 

-61-



--------------------------------------------------------------------------------

to the provisions of Sections 2.16 as if it were an assignee under subsection
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Sections 2.10 or 2.15, with respect to any participation, than its
participating Lender would have been entitled to receive. Each Lender that sells
a participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 2.16 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 8.06 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Credit
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

Section 8.05 Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses (including reasonable fees, charges and disbursements of one counsel to
the Agent, one local counsel and one regulatory counsel in each applicable
jurisdiction and, in the event of an actual or potential conflict of interest,
such additional counsel as the Agent determines in good faith is necessary in
light of such actual or potential conflict of interest) incurred by the Agent in
connection with the preparation, execution and delivery of this Agreement or in
connection with any amendment, modification and waiver of the provisions hereof
(whether or not the transactions contemplated thereby are consummated). The
Borrower further agrees to pay all reasonable and documented out-of-pocket
expenses (including reasonable fees, charges and disbursements of one counsel to
the Credit Parties, one local counsel and one regulatory counsel in each
applicable jurisdiction and, in the event of an actual or potential conflict of
interest, such additional counsel as any Credit Party determines in good faith
is necessary in light of such actual or potential conflict of interest) incurred
by any Credit Party in connection with the enforcement of rights under the
Credit Documents and upon an Event of Default (including in respect of workouts
and restructurings).

 

-62-



--------------------------------------------------------------------------------

(b) The Borrower agrees to indemnify each Lender against any loss, calculated in
accordance with the next sentence, or reasonable expense that such Lender may
sustain or incur as a consequence of (i) any failure by the Borrower to borrow
or to Convert any Loan hereunder (including as a result of the Borrower’s
failure to fulfill any of the applicable conditions set forth in Article IV)
after notice of such borrowing or Conversion has been given pursuant to
Section 2.03, (ii) any payment, prepayment or Conversion of a Eurodollar Loan,
or assignment of a Eurodollar Loan of the Borrower required by any other
provision of this Agreement (including, without limitation, Section 2.16) or
otherwise made or deemed made, on a date other than the last day of the Interest
Period, if any, applicable thereto, (iii) any default in payment or prepayment
of the principal amount of any Loan or any part thereof or interest accrued
thereon, as and when due and payable (at the due date thereof, whether by
scheduled maturity, acceleration, irrevocable notice of prepayment (including
any notice delivered pursuant to Section 2.09(a) and revoked pursuant to the
last sentence of such Section) or otherwise) or (iv) the occurrence of any Event
of Default, including, in each such case, any loss or reasonable expense
sustained or incurred or to be sustained or incurred by such Lender in
liquidating or employing deposits from third parties, or with respect to
commitments made or obligations undertaken with third parties, to effect or
maintain any Loan hereunder or any part thereof as a Eurodollar Loan. Such loss
shall include an amount equal to the excess, if any, as reasonably determined by
such Lender, of (x) its cost of obtaining the funds for the Loan being paid,
prepaid, Converted or not borrowed (assumed to be the LIBO Rate for the period
from the date of such payment, prepayment, refinancing or failure to borrow or
refinance to the last day of the Interest Period for such Loan (or, in the case
of a failure to borrow or Convert, the Interest Period for such Loan that would
have commenced on the date of such failure) over (y) the amount of interest (as
reasonably determined by such Lender) that would be realized by such Lender in
reemploying the funds so paid, prepaid or not borrowed or Converted for such
period or Interest Period, as the case may be.

(c) The Borrower agrees to indemnify the Agent, each Lender, each of their
Affiliates and the directors, officers, partners, employees and agents of the
foregoing (each such Person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all costs, losses, claims, damages,
liabilities and related expenses, including reasonable fees and expenses of one
counsel for all Indemnitees (unless in the good faith opinion of the Agent or
such counsel, it would be inappropriate under applicable standards of legal
professional conduct, due to an actual or potential conflict of interest, to
have only one counsel), incurred by or asserted against any Indemnitee in
connection with (i) the preparation, execution, delivery, enforcement,
performance and administration of this Agreement and the other Credit Documents,
(ii) the use of the proceeds of the Extensions of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, including any of the foregoing
arising from the negligence, whether sole or concurrent, on the part of any
Indemnitee. Notwithstanding the foregoing, such indemnity shall not, as to any

 

-63-



--------------------------------------------------------------------------------

Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or (B) result
from any litigation not involving an act or omission of the Borrower brought by
an Indemnitee against another Indemnitee (unless such litigation relates to
claims against the Agent, acting in such capacity); provided, further, that the
Borrower agrees that it will not, nor will it permit any Subsidiary to, without
the prior written consent of each Indemnitee, settle, compromise or consent to
the entry of any judgment in any pending or threatened claim, action, suit or
proceeding in respect of which indemnification could be sought under the
indemnification provisions of this subsection (c) (whether or not any Indemnitee
is an actual or potential party to such claim, action, suit or proceeding),
unless such settlement, compromise or consent does not include any statement as
to an admission of fault, culpability or failure to act by or on behalf of any
Indemnitee, does not involve any payment of money or other value by any
Indemnitee or any injunctive relief or factual findings or stipulations binding
on any Indemnitee and contains an unconditional release of each Indemnitee that
could seek such indemnification under this subsection (c). It is understood
that, with respect to any particular investigation, litigation or other
proceeding subject to indemnification hereunder, the Borrower shall not be
required to reimburse, or indemnify and hold harmless for, the reasonable and
documented legal fees and expenses of more than one outside counsel (in addition
to one local counsel and one regulatory counsel in each applicable jurisdiction)
for all Indemnitees that are the subject of such investigation, litigation or
other proceeding, unless representation of all such Indemnitees in such matter
by a single counsel would be inappropriate due to the existence of an actual or
potential conflict of interest, in which case the Borrower shall be required to
reimburse, and indemnify and hold harmless for, the reasonable and documented
legal fees and expenses of such additional counsel as any Indemnitee determines
in good faith are necessary in light of such actual or potential conflict of
interest.

(d) Without limiting the obligations of the Borrower under subsection (c) above,
neither the Borrower nor any Indemnitee shall have any liability for any
punitive, special, indirect or consequential damages resulting from this
Agreement or any other Credit Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date). No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Credit Documents or the transactions
contemplated hereby or thereby, except to the extent that such damages have
resulted from the willful misconduct, bad faith or gross negligence of any
Indemnitee or any of its Related Parties (as determined by a final and
non-appealable judgment of a court of competent jurisdiction).

(e) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of the Agent, any Lender.
All amounts due under this Section shall be payable on written demand therefor.

 

-64-



--------------------------------------------------------------------------------

(f) A certificate of any Lender or the Agent setting forth any amount or amounts
that such Lender or such Agent is entitled to receive pursuant to subsection
(b) above and containing an explanation in reasonable detail of the manner in
which such amount or amounts shall have been determined shall be delivered to
the Borrower and shall be conclusive absent manifest error.

(g) The provisions of this Section shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

Section 8.06 Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender, shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

Section 8.07 Applicable Law.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

Section 8.08 Waivers; Amendment and Releases.

(a) No failure or delay of the Agent or any Lender in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure therefrom shall in
any event be effective unless the same shall be permitted by subsection
(b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrower or any Subsidiary in any case shall entitle such party to any other
or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on, any Loan or date for the payment of any fee, or waive or excuse any such
payment or any part thereof, or decrease the rate of interest on any Loan,

 

-65-



--------------------------------------------------------------------------------

without the prior written consent of each Lender affected thereby (other than
waivers of the default rate of interest), (ii) increase the Commitment of any
Lender without the prior written consent of each Lender affected thereby,
(iii) amend or modify the provisions of Section 2.12, Section 2.13, the
provisions of this Section or the definition of the “Required Lenders”, or
amend, modify or waive any condition set forth in Article IV, in each case,
without the prior written consent of each Lender, or (iv) amend or modify the
provisions of Section 2.21 without the prior written consent of the Agent and
the Required Lenders; provided further, however, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Agent (including,
without limitation under Section 2.21) without the prior written consent of the
Agent. Each Lender shall be bound by any waiver, amendment or modification
authorized by this Section, and any consent by any Lender, the Agent pursuant to
this Section shall bind any assignee of its rights and interests hereunder.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any waiver, amendment or modification
hereunder, except that the consent of such Defaulting Lender shall be required
for any waiver, amendment or modification that effects any change described in
clause (i), (ii), or (iii) of this subsection (b), in the case of clauses
(i) and (ii) to the extent such Defaulting Lender is affected thereby.

(c) The Borrower or the Agent shall have the right to replace all, but not less
than all, Non-Consenting Lenders (so long as all Non-Consenting Lenders are so
replaced) with one or more Eligible Assignees so long as at the time of such
replacement each such Eligible Assignee consents to the proposed change, waiver,
discharge or termination. Each Lender agrees that, if Borrower or Agent elects
to replace such Lender in accordance with this Section, it shall promptly
execute and deliver to the Agent an Assignment and Assumption to evidence such
sale and purchase; provided that the failure of any such Non-Consenting Lender
to execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.

Section 8.09 [Reserved].

Section 8.10 Entire Agreement.

THIS WRITTEN AGREEMENT AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL
AGREEMENT OF THE BORROWER, THE AGENT AND THE LENDERS WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND (1) THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY THE BORROWER, THE AGENT OR ANY LENDER RELATIVE
TO THE SUBJECT MATTER HEREOF AND THEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO
HEREIN OR THEREIN, (2) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES AND (3) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 

-66-



--------------------------------------------------------------------------------

Section 8.11 Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 8.12 Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which when taken together shall constitute but
one contract, and shall become effective as provided in Section 8.03. Delivery
of an executed counterpart of a signature page of this Agreement by facsimile or
in electronic (e.g., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement.

Section 8.13 Headings.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

Section 8.14 Interest Rate Limitation.

(a) Notwithstanding anything herein to the contrary, if at any time the
applicable interest rate, together with all fees and charges which are treated
as interest under Applicable Law (collectively the “Charges”), as provided for
herein or in any other document executed in connection herewith, or otherwise
contracted for, charged, received, taken or reserved by any Lender shall exceed
the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
Applicable Law, the rate of interest payable on the Loans of such Lender,
together with all Charges payable to such Lender, shall be limited to the
Maximum Rate.

(b) If the amount of interest, together with all Charges, payable for the
account of any Lender in respect of any interest computation period is reduced
pursuant to subsection (a) above and the amount of interest, together with all
Charges, payable for such Lender’s account in respect of any subsequent interest
computation period, would be less than the Maximum Rate, then the amount of
interest, together with all Charges, payable for such Lender’s account in
respect of such subsequent interest computation period shall, to the extent
permitted by Applicable Law, be automatically increased to such Maximum Rate;
provided that at no time shall the aggregate amount by which interest paid for
the account of any Lender has been increased pursuant to this subsection
(b) exceed the aggregate amount by which interest, together with all Charges,
paid for its account has theretofore been reduced pursuant to subsection
(a) above.

 

-67-



--------------------------------------------------------------------------------

Section 8.15 Jurisdiction; Venue.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Subject to the foregoing and to subsection (b) below, nothing in this Agreement
shall affect any right that any party hereto may otherwise have to bring any
action or proceeding relating to this Agreement against any other party hereto
in the courts of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
thereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any New York State court or Federal
court of the United States of America sitting in New York City. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

Section 8.16 Confidentiality.

Each Credit Party shall hold all non-public information furnished by or on
behalf of Holdings, the Borrower or any other Subsidiary of the Borrower in
connection with such Credit Party’s evaluation of whether to become a Credit
Party hereunder or obtained by such Credit Party pursuant to the requirements of
this Agreement (“Confidential Information”), confidential in accordance with its
customary procedure for handling confidential information of this nature and (in
the case of a Lender that is a bank) in accordance with safe and sound banking
practices and in any event may make disclosure as required or requested by any
governmental, regulatory or self-regulatory agency or representative thereof or
pursuant to legal process or Applicable Law or (a) to such Credit Party’s
attorneys, professional advisors, independent auditors, trustees or Affiliates,
(b) to any other Credit Party, (c) in connection with the exercise of any
remedies under any Credit Document or any action or proceeding relating to any
Credit Document or the enforcement of rights thereunder, (d) with the consent of
the Borrower, (e) to the extent that such Confidential Information (x) becomes
publicly available other than as a result of a breach of this provision, or
(y) becomes available to any Credit Party or any of its affiliates on a
nonconfidential basis from a source other than the Borrower and (f) to any
assignee of or participant in, or any prospective assignee of or participant in,
any of its rights or obligations under this Agreement, subject to customary
confidentiality obligations on the part of such assignee or participant;
provided that unless specifically prohibited by Applicable Law or court order,
each Credit Party shall use commercially reasonable efforts to notify the
Borrower of any request made to such Credit Party by any governmental,
regulatory or self-regulatory agency or

 

-68-



--------------------------------------------------------------------------------

representative thereof (other than any such request in connection with a routine
examination of the Lender by such governmental agency, regulator or agency) for
disclosure of any such non-public information prior to disclosure of such
information; and provided further that in no event shall any Credit Party be
obligated or required to return any materials furnished by the Borrower or any
other Subsidiary of the Borrower. In addition, the Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agent or any Lender in connection with the
administration of this Agreement, the other Credit Documents, and the
Commitments. Each Credit Party agrees that it will not provide to prospective
transferees or to any pledgee referred to in Section 8.04 or to prospective
direct or indirect contractual counterparties to any swap agreements or
derivative transactions to be entered into in connection with or relating to
Loans made hereunder any of the Confidential Information unless such Person is
advised of and agrees to be bound by the provisions of this Section 8.16 or
confidentiality provisions at least as restrictive as those set forth in this
Section 8.16.

Section 8.17 Electronic Communications.

(a) The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to Section 5.03 (collectively, the “Communications”) by
delivering the Communications in accordance with the last paragraph of
Section 5.03 or by transmitting the Communications in Microsoft Word, Adobe
Portable Document Format (PDF) or other electronic/soft medium format that is
reasonably acceptable to the Agent to Barclays Bank PLC, Attention: Peter
Oberrender, 745 7th Avenue, New York, NY 10019 (Telephone: 212-526-6687; Fax:
212-526-5115; Email: Peter.oberrender@barclays.com), or to such other addressee
as the Agent may notify the Borrower from time to time. In addition, the
Borrower agrees to continue to provide the Communications to the Agent in the
manner otherwise specified in this Agreement, but only to the extent reasonably
requested by the Agent.

(b) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth above shall constitute effective delivery of the
Communications to the Agent for purposes of this Agreement. Each Lender agrees
to notify the Agent in writing (including by electronic communication) from time
to time of such Lender’s e-mail address to which the foregoing notice may be
sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

(c) Nothing herein shall prejudice the right of the Agent or any Lender to give
any notice or other communication pursuant to this Agreement in any other manner
specified in this Agreement.

(d) The Borrower further agrees that the Agent may make the Communications
available to the Lenders by posting the Communications on Syndtrak or a
substantially similar electronic transmission system (the “Platform”), so long
as the access to such Platform is limited (i) to the Agent, the Lenders or any
bonafide potential transferee or assignee thereof, including any Participant,
and (ii) remains subject the confidentiality requirements set forth in
Section 8.16.

 

-69-



--------------------------------------------------------------------------------

(e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN
OR OMISSIONS FROM THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTY IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. In no event shall the Agent or its Related
Parties (collectively, the “Agent Parties” and each an “Agent Party”) have any
liability to the Borrower, any Lender, or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Agent’s transmission of
Communications through the internet, except to the extent the liability of any
Agent Party resulted from such Agent Party’s (or any of its Related Parties’
(other than trustees or advisors)) gross negligence, bad faith or willful
misconduct or material breach of the Credit Documents (as determined in a final
non-appealable judgment of a court of competent jurisdiction).

EACH LENDER ACKNOWLEDGES THAT COMMUNICATIONS FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER,
ANY OF ITS SUBSIDIARIES AND THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION AND ALL CONFIDENTIAL INFORMATION IN COMPLIANCE WITH
SECTION 8.16 AND IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT ANY OF THE BORROWER, ANY OF ITS SUBSIDIARIES AND
THEIR RESPECTIVE RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER HAS IDENTIFIED TO THE AGENT A CREDIT CONTACT WHO MAY RECEIVE
CONFIDENTIAL INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW AND WILL COMPLY
WITH SECTION 8.16.

 

-70-



--------------------------------------------------------------------------------

Section 8.18 Acknowledgements.

The Borrower hereby acknowledges that:

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Credit Documents;

(ii) (i) the credit facility provided for hereunder and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document)
are an arm’s-length commercial transaction between the Borrower, on the one
hand, and the Credit Parties on the other hand, and the Borrower is capable of
evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, each
Credit Party is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) none of the
Credit Parties has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Credit
Document (irrespective of whether such Credit Party has advised or is currently
advising the Borrower or its Affiliates on other matters) and no Credit Party
has any obligation to the Borrower or its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; (iv) the Credit Parties and each of
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Credit Parties has any obligation to disclose any of such interests
by virtue of any advisory, agency or fiduciary relationship; and (v) none of the
Credit Parties has provided and none will provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Credit Document) and the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate. The
Borrower agrees not to claim that any Credit Party has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to the
Borrower, in connection with the transactions contemplated hereby or the process
leading hereto; and

(iii) no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Credit Parties or between the Borrower, on the one hand, and any Credit Party,
on the other hand.

 

-71-



--------------------------------------------------------------------------------

Section 8.19 WAIVERS OF JURY TRIAL.

THE BORROWER AND EACH CREDIT PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 8.20 USA PATRIOT Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Patriot Act.

Section 8.21 Separateness of the Borrower from Sempra Energy and its
Subsidiaries.

Each Credit Party acknowledges and affirms that (i) it has advanced funds to or
extended credit on behalf of the Borrower in reliance upon the separateness of
the Holdings and its Subsidiaries (including the Borrower) from Sempra Energy
and its Subsidiaries (other than Holdings and its Subsidiaries) and any other
Persons and (ii) the Borrower and its Subsidiaries have assets and liabilities
that are separate from those of Sempra Energy and its Subsidiaries (other than
Holdings and its Subsidiaries) and any other Persons.

Section 8.22 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

 

-72-



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 8.23 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Agent and the
Borrower, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Agent, in its sole discretion, the Borrower and such Lender.

 

-73-



--------------------------------------------------------------------------------

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agent and not, for the avoidance of doubt, to or for the benefit of the
Borrower, that the Agent is not a fiduciary with respect to the assets of such
Lender involved in such Lender’s entrance into, participation in, administration
of and performance of the Loans, the Commitments and this Agreement (including
in connection with the reservation or exercise of any rights by the Agent under
this Agreement, any Credit Document or any documents related to hereto or
thereto).

[Signatures To Follow]

 

-74-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By   /s/ Kevin R. Fease   Name:   Kevin R.
Fease   Title:   Vice President and Treasurer

[Oncor Electric Term Loan Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Agent and a Lender By   /s/ Sydney G. Dennis   Name:  
Sydney G. Dennis   Title:   Director

[Oncor Electric Term Loan Credit Agreement]



--------------------------------------------------------------------------------

Schedule 2.01 – Commitments

 

Lender

   Commitment  

BARCLAYS BANK PLC

   $ 600,000,000     

 

 

 

TOTAL:

   $ 600,000,000     

 

 

 



--------------------------------------------------------------------------------

Schedule 5.10 – Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 5.12 – Terms of Subordination

All Indebtedness (such term and other capitalized terms used herein, unless
otherwise defined herein, shall have the meaning specified in the Credit
Agreement to which this Schedule 5.12 is attached) incurred by the Borrower,
other than the Senior Obligations (as defined below), shall be subject to the
following terms and conditions, which shall be incorporated in a written
agreement (each, a “Subordination Agreement”) between the Borrower and each
Person (or an agent acting on behalf of such Person) (such Person, a
“Subordinated Lender”) to which any such Indebtedness is owed.

SECTION 1. Definitions. (a) As used in this Schedule 5.12, the terms set forth
below shall have the respective meanings provided below:

“Credit Agreement” shall mean the Term Loan Credit Agreement, dated as of May 9,
2019, among Oncor Electric Delivery Company LLC, the various financial
institutions from time to time party thereto (the “Senior Lenders”), and
Barclays Bank PLC, as Agent, together with the documents related thereto, as
same may be amended, modified, extended, renewed, restated or supplemented from
time to time, and including any agreement extending the maturity of, refinancing
or restructuring all or any portion of, or increasing the principal amount of,
the indebtedness under such agreement or of any successor agreements.

“Senior Obligations” shall have the meaning given to the term “Obligations” in
the Credit Agreement (and shall include, without limitation, all interest
accruing after the commencement of any bankruptcy, insolvency, receivership or
similar proceeding at the rate provided in the governing documentation, whether
or not such interest is an allowed claim in such proceeding).

“Subordinated Obligations” shall mean all obligations of the Borrower to the
Subordinated Lender in respect of loans, advances or similar extensions of
credit, including in respect of principal, premium (if any), interest, fees,
expense and reimbursement obligations, indemnification obligations and other
amounts payable in respect thereof.

SECTION 2. Subordination. (a) The Subordinated Lender hereby agrees that all its
right, title and interest in and to the Subordinated Obligations shall be
subordinate and junior in right of payment to the rights of the Senior Lenders
in respect of the Senior Obligations, including the payment of principal,
premium (if any), interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), fees, expense and
reimbursement obligations indemnification obligations and all other amounts
payable under the Credit Agreement, any other Credit Document, or in respect
thereof.

(b) The Borrower and the Subordinated Lender hereby agree that, notwithstanding
any provision to the contrary in any agreement governing or evidencing
Subordinated Obligations, no payment (whether directly, by purchase, redemption
or exercise of any rights of setoff or otherwise and whether mandatory or
voluntary) in respect of the Subordinated Obligations, whether of principal,
interest or otherwise, and whether in cash, securities or other property, shall



--------------------------------------------------------------------------------

be made by or on behalf of the Borrower or received, accepted or demanded,
directly or indirectly, by or on behalf of the Subordinated Lender at any time
prior to the payment in full in cash of all the Senior Obligations.

(c) Upon any distribution of all or substantially all of the assets of the
Borrower or upon any dissolution, winding up, liquidation or reorganization of
the Borrower, whether in bankruptcy, insolvency, reorganization, arrangement or
receivership proceedings or otherwise, or upon any assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of the
Borrower, or otherwise:

(i) the Senior Lenders shall first be entitled to receive indefeasible payment
in full in cash of the Senior Obligations (whenever arising) before the
Subordinated Lender shall be entitled to receive any payment on account of the
Subordinated Obligations of the Borrower, whether of principal, interest or
otherwise; and

(ii) any payment by, or on behalf of, or distribution of the assets of; the
Borrower of any kind or character, whether in cash, securities or other
property, to which the Subordinated Lender would be entitled except for the
provisions of this Section 1 shall be paid or delivered by the Person making
such payment or distribution (whether a trustee in bankruptcy, a receiver,
custodian or liquidating trustee or otherwise) directly to the Agent, for the
benefit of the Senior Lenders, until the indefeasible payment in full in cash of
all Senior Obligations.

The Subordinated Lender agrees not to ask, demand, sue for or take or receive
from the Borrower in cash, securities or other property or by setoff, purchase
or redemption (including, without limitation, from or by way of collateral),
payment of all or any part of the Subordinated Obligations to the extent
prohibited by the preceding sentence, and agrees that in connection with any
proceeding involving the Borrower under any bankruptcy, insolvency
reorganization, arrangement, receivership or similar law (i) the Agent is
irrevocably authorized and empowered (in its own name or in the name of the
Subordinated Lender or otherwise), but shall have no obligation, to demand, sue
for, collect and receive every payment or distribution referred to in the
preceding sentence and give acquittance therefor and to file claims and proofs
of claim and take such other action (including, without limitation, voting the
Subordinated Obligations and enforcing any security interest or other lien
securing payment of the Subordinated Obligation) as the Agent may deem necessary
or advisable for the exercise or enforcement of any of the rights or interests
of the Senior Lenders and (ii) the Subordinated Lender shall duly and promptly
take such action as the Collateral Agent, if any, may request to (A) collect
amounts in respect of the Subordinated Obligations for the account of the Senior
Lenders and to file appropriate claims or proofs of claim in respect of the
Subordinated Obligations, (B) execute and deliver to such Collateral Agent such
irrevocable powers of attorney, assignments or other instruments as such
Collateral Agent may request in order to enable such Collateral Agent to enforce
any and all claims with respect to, and any security interests and other liens
securing payment of, the Subordinated Obligations and (C) collect and receive
any and all payments or distributions which may be payable or deliverable upon
or with respect to the Subordinated Obligations. A copy of this Subordination
Agreement may be filed with any court as evidence of the Senior Lenders’ right,
power and authority thereunder.



--------------------------------------------------------------------------------

(d) In the event that any payment by, or on behalf of, or distribution of the
assets of, the Borrower of any kind or character, whether in cash, securities or
other property, and whether directly, by purchase, redemption, exercise of any
right of setoff or otherwise, shall be received by or on behalf of the
Subordinated Lender or any Affiliate thereof at a time when such payment is
prohibited by this Subordination Agreement, such payment or distribution shall
be held by the Subordinated Lender in trust (segregated from other property of
the Subordinated Lender) for the benefit of, and shall forthwith be paid over
to, the Agent, for the benefit of the Senior Lenders, until the indefeasible
payment in full in cash of all Senior Obligations.

(e) Subject to the prior indefeasible payment in full in cash of the Senior
Obligations, the Subordinated Lender shall be subrogated to the rights of the
Senior Lenders to receive payments or distributions in cash, securities or other
property of the Borrower to the Senior Obligations until all amounts owing on
the Senior Obligations shall be indefeasibly paid in full in cash, and, as
between and among the Borrower, its creditors (other than the Senior Lenders)
and the Subordinated Lender, no such payment or distribution made to the Senior
Lenders by virtue of this Subordination Agreement that otherwise would have been
made to the Subordinated Lender shall be deemed to be a payment by the Borrower
on account of the Subordinated Obligations, it being understood that the
provisions of this paragraph (e) are intended solely for the purpose of defining
the relative rights of the Subordinated Lender and the Senior Lenders.

(f) Without the prior written consent of the Agent, the Borrower shall not give,
or permit to be given, and the Subordinated Lender shall not receive, accept or
demand, (i) any security of any nature whatsoever for the Subordinated
Obligations on any property or assets, whether now existing or hereafter
acquired, of the Borrower or any Subsidiary of the Borrower or (ii) any
guarantee, of any nature whatsoever, by the Borrower or any Subsidiary of the
Borrower, of the Subordinated Obligations other than any guarantee subordinated
to the Senior Obligations on terms substantially identical to (and no less
favorable in any significant respect to the Senior Lender than) those hereof.
The Subordinated Lender agrees that all the proceeds of any such security or
guarantee shall be subject to the provisions hereof with respect to payments and
other distributions in respect of the Subordinated Obligations.

(g) Any and all instruments or records now or hereafter creating or evidencing
the Subordinated Obligations, whether upon refunding, extension, renewal,
refinancing, replacement or otherwise, shall contain the following legend:

“Notwithstanding anything contained herein to the contrary, neither the
principal of nor the interest on, nor any other amounts payable in respect of,
the indebtedness created or evidenced by this instrument or record shall become
due or be paid or payable, except to the extent permitted under the
Subordination Agreement, dated [    ], [    ] 20[    ], among, inter alia,
[            ] and[    ], which Subordination Agreement is incorporated herein
with the same effect as if fully set forth herein.”

(h) The Subordinated Lender agrees that, except for claims submitted in any
proceeding contemplated by Section 2(c) hereof, it will not take any action to
cause the Subordinated Obligations to become payable prior to their scheduled
maturity or exercise any remedies or take any action or proceeding to enforce
the Subordinated Obligations if the payment of such Subordinated Obligation is
then prohibited by this Subordination Agreement, and the Subordinated Lender
further agrees not to file, or to join with any other creditors of the Borrower
in filing, any petition commencing any bankruptcy, insolvency, reorganization,
arrangement or receivership proceeding or any assignment for the benefit of
creditors against or in respect of the



--------------------------------------------------------------------------------

Borrower or any other marshalling of the assets and liabilities of the Borrower
(provided, that this prohibition shall in no event be construed so as to limit
the Subordinated Lender’s right to cause the Subordinated Obligations to become
payable prior to their scheduled maturity if all the outstanding Loans in
respect of the Borrower under the Credit Agreement have been declared due and
payable prior to their scheduled maturity dates).

SECTION 3. Waivers and Consents. (a) The Subordinated Lender waives the right to
compel that the Collateral or any other assets of property of the Borrower or
the assets of property of any guarantor of the Senior Obligations or any other
Person be applied in any particular order to discharge the Senior Obligations.
The Subordinated Lender expressly waives the right to require any Senior Lender
to proceed against the Borrower, the Collateral or any guarantor of the Senior
Obligations or any other Person, or to pursue any other remedy in any Senior
Lender’s power which the Subordinated Lender cannot pursue and which would
lighten the Subordinated Lender’s burden, notwithstanding that the failure of a
Senior Lender to do so may thereby prejudice the Subordinated Lender. The
Subordinated Lender agrees that it shall not be discharged, exonerated or have
its obligations hereunder to a Senior Lender reduced (i) by any Senior Lender’s
delay in proceeding against or enforcing any remedy against the Borrower, the
Collateral or any guarantor of the Senior Obligations or any other Person;
(ii) by any Senior Lender releasing the Borrower, the Collateral or any other
guarantor of the Senior Obligations or any other Person from all or any part of
the Senior Obligations; or (iii) by the discharge of the Borrower, the
Collateral or any guarantor of the Senior Obligations or any other Person by an
operation of law or otherwise, with or without the intervention or omission of a
Senior Lender, except in each case unless all Senior Obligations due to such
Senior Lender have been indefeasibly paid in full in cash. Any Senior Lender’s
vote to accept or reject any plan of reorganization relating to the Borrower,
the Collateral, or any guarantor of the Senior Obligations or any other Person,
or any Senior Lender’s receipt on account of all or part of the Senior
Obligations of any cash, securities or other property distributed in any
bankruptcy, reorganization, or insolvency case, shall not discharge, exonerate,
or reduce the obligations of the Subordinated Lender hereunder to any Senior
Lender, except in each case unless all Senior Obligations have been indefeasibly
paid in full in cash.

(b) The Subordinated Lender waives all rights and defenses arising out of an
election of remedies by any Senior Lender, even though that election of
remedies, including, without limitation, any nonjudicial foreclosure with
respect to security for the Senior Obligations, has impaired the value of the
Subordinated Lender’s rights of subrogation, reimbursement, or contribution
against the Borrower or any other guarantor of the Senior Obligations or any
other Person. The Subordinated Lender expressly waives any rights or defenses it
may have by reason of protection afforded to the Borrower or any other guarantor
of the Senior Obligations or any other Person with respect to the Senior
Obligations pursuant to any anti-deficiency laws or other laws of similar import
which limit or discharge the principal debtor’s indebtedness upon judicial or
nonjudicial foreclosure of real property or personal property Collateral for the
Senior Obligations.

(c) The Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of the Senior Obligations made by a Senior Lender may be
rescinded in whole or in part by such Senior Lender, and any Senior Obligation
may be continued, and the Senior Obligations, or the liability of the Borrower
or any other guarantor or any other party upon or for any part thereof, or any



--------------------------------------------------------------------------------

Collateral or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, modified,
accelerated, compromised, waived, surrendered, or released by a Senior Lender,
in each case without notice to or further assent by the Subordinated Lender,
which will remain bound under this Subordination Agreement and without
impairing, abridging, releasing or affecting the subordination and other
agreements provided for herein.

(d) The Subordinated Lender waives any and all notice of the creation, renewal,
extension or accrual of any of the Senior Obligations and notice of or proof of
reliance by the Senior Lenders upon this Subordination Agreement. The Senior
Obligations, and any of them, shall be deemed conclusively to have been created,
contracted or incurred and the consent given to create the obligations of the
Borrower in respect of the Subordinated Obligations in reliance upon this
Subordination Agreement, and all dealings between the Borrower and the Senior
Lenders shall be deemed to have been consummated in reliance upon this
Subordination Agreement. The Subordinated Lender acknowledges and agrees that
each Senior Lender has relied upon the subordination and other agreements
provided for herein in consenting to the Subordinated Obligations. The
Subordinated Lender waives notice of or proof of reliance on this Subordination
Agreement and protest, demand for payment and notice of default.

SECTION 4. Transfers. The Subordinated Lender shall not sell, assign or
otherwise transfer or dispose of, in whole or in part, all or any part of the
Subordinated Obligations or any interest therein to any other Person (a
“Transferee”) or create, incur or suffer to exist any security interest, Lien,
charge or other encumbrance whatsoever upon all or any part of the Subordinated
Obligations or any interest therein in favor of any Transferee unless (i) such
action is made expressly subject to this Subordination Agreement, (ii) the
Transferee is reasonably acceptable to the Agent and (iii) the Transferee
expressly acknowledges to the Agent, by a writing in form and substance
satisfactory to the Agent, the subordination and other agreements provided for
herein and in such writing agrees to be bound by all of the terms of this
Subordination Agreement, including without limitation this Section 4, as if such
Person were the Subordinated Lender.

SECTION 5. Senior Obligations Unconditional. All rights and interests of the
Senior Lenders hereunder, and all agreements and obligations of the Subordinated
Lender and the Borrower hereunder, shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of the Credit Agreement or any other
Credit Document;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Senior Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of, or consent to
departure from, the Credit Agreement or any other Credit Document;

(c) any exchange, release or nonperfection of any Lien in any Collateral, or any
release, amendment, waiver or other modification, whether in writing or by
course of conduct or otherwise, of, or consent to departure from, any guarantee
of any of the Senior Obligations; or

(d) any other circumstances that might otherwise constitute a defense available
to, or a discharge of, the Borrower in respect of the Senior Obligations, or of
the Subordinated Lender or the Borrower in respect of this Subordination
Agreement.



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties. The Subordinated Lender represents
and warrants to the Agent, for the benefit of the Senior Lenders that:

(a) It has the power and authority and the legal right to execute and deliver
and to perform its obligations under this Subordination Agreement and has taken
all necessary action to authorize its execution, delivery and performance of
this Subordination Agreement.

(b) This Subordination Agreement has been duly executed and delivered by the
Subordinated Lender and constitutes a legal, valid and binding obligation of the
Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

(c) The execution, delivery and performance of this Subordination Agreement will
not violate any provision of any requirement of law applicable to the
Subordinated Lender or of any contractual obligation of the Subordinated Lender.

(d) No consent or authorization of, filing with, or other act by or in respect
of, any arbitrator or regulatory body or Governmental Authority, except such as
have been obtained or made and are in full force and effect, and no consent of
any other Person, is required in connection with the execution, delivery,
performance, validity or enforceability of this Subordination Agreement.

SECTION 7. Waiver of Claims. (a) To the maximum extent permitted by law, the
Subordinated Lender waives any claim it might have against any Senior Lender
with respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of any
Senior Lender or its directors, officers, employees, agents or affiliates with
respect to any exercise of rights or remedies under the Credit Documents or any
other document creating or governing any Senior Obligations or any transaction
relating to the Collateral. Neither the Senior Lenders nor any of their
respective directors, officers, employees, agents or affiliates shall be liable
for failure to demand, collect or realize upon any of the Collateral or any
guarantee or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of the Borrower or the
Subordinated Lender or any other Person or to take any other action whatsoever
with regard to the Collateral, or any part thereof, or any such guarantee.

(b) The Subordinated Lender, for itself and on behalf of its successors and
assigns, hereby waives any and all now existing or hereafter arising rights it
may have to require any Senior Lender to marshall assets for the benefit of the
Subordinated Lender, or to otherwise direct the timing, order or manner of any
sale, collection or other enforcement of the Collateral or enforcement of the
Credit Documents. The Senior Lenders are under no duty or obligation, and the
Subordinated Lender hereby waives any right it may have to compel the Senior
Lenders, to pursue any guarantor or other Person who may be liable for the
Senior Obligations, or to enforce any Lien or security interest in any
Collateral.

(c) The Subordinated Lender hereby waives and releases all rights which a
guarantor or surety with respect to the Senior Obligations could exercise.



--------------------------------------------------------------------------------

(d) The Subordinated Lender hereby waives any duty on the part of the Senior
Lenders to disclose to it any fact known or hereafter known by any Senior Lender
relating to the operation or financial condition of the Borrower or any
guarantor of the Senior Obligations, or their respective businesses. The
Subordinated Lender enters into this Subordination Agreement based solely upon
its independent knowledge of the Borrower’s results of operations, financial
condition and business and the Subordinated Lender assumes full responsibility
for obtaining any further or future information with respect to the Borrower or
its results of operations, financial condition or business.

SECTION 8. Further Assurances. The Subordinated Lender and the Borrower, at the
Borrower’s expense and at any time from time to time, upon the written request
of the Agent, will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Agent reasonably
may request for the purposes of obtaining or preserving the full benefits of
this Subordination Agreement and of the rights and powers herein granted,
subject to the terms of the Credit Agreement.

SECTION 9. Expenses. (a) The Borrower will pay or reimburse the Senior Lenders,
upon demand, for all their costs and expenses in connection with the enforcement
or preservation of any rights under this Subordination Agreement, including,
without limitation, fees and disbursements of counsel to the Agent, in each
case, in accordance with the terms of the Credit Agreement.

(b) The Borrower will pay, indemnify, and hold the Senior Lenders harmless from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions (whether sounding in contract, tort or on any other ground),
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the failure of the Borrower or the Subordinated
Lender to perform any of its obligations arising out of or relating to this
Subordination Agreement in accordance with the terms of the Credit Agreement.

SECTION 10. Provisions Define Relative Rights. This Subordination Agreement is
intended solely for the purpose of defining the relative rights of the Senior
Lenders on the one hand and the applicable Subordinated Lender and the Borrower
on the other, and no other Person shall have any right, benefit or other
interest under this Subordination Agreement.

SECTION 11. Powers Coupled with an Interest. All powers, authorizations and
agencies contained in this Subordination Agreement are coupled with an interest
and are irrevocable until the Senior Obligations are indefeasibly paid in full
in cash.

SECTION 12. Bankruptcy. This Subordination Agreement shall be applicable both
before and after the filing of any petition by or against the Borrower or any
guarantor under the U.S. Bankruptcy Code or any other bankruptcy, insolvency,
reorganization, arrangement or proceeding under similar law and all converted or
succeeding cases in respect thereof, and all references herein to the Borrower
or any guarantor shall be deemed to apply to the trustee for the Borrower or
such guarantor and any such entity as a debtor-in-possession. This Subordination
Agreement shall constitute a “subordination agreement” for the purposes of
Section 510(a) of the U.S. Bankruptcy Code and shall be enforceable in
accordance with its terms in any other bankruptcy, insolvency, reorganization,
arrangement or proceeding under similar law.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may hereafter be amended,
amended and restated, modified, extended or restated from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by
[the][each] Assignee. The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
attached hereto as Annex 1 and the Credit Agreement, as of the Effective Date
inserted by the Administrative Agent as contemplated below (i) all of [the
Assignor’s][the respective Assignors’] rights and obligations in [its capacity
as a Lender][their respective capacities as Lenders] under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

A-1



--------------------------------------------------------------------------------

pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:                                                               
                               

 

                                                                  
                                                 

[Assignor [is] [is not] a Defaulting Lender]

 

2.

Assignee[s]:                                                               
                               

 

                                                                  
                                                 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.

Borrower(s):Oncor Electric Delivery Company LLC

 

4.

Administrative Agent: Barclays Bank PLC, as the administrative agent under the
Credit Agreement

 

5.

Credit Agreement:Term Loan Credit Agreement, dated as of May 9, 2019, among
Oncor Electric Delivery Company LLC, the Lenders parties thereto, Barclays Bank
PLC, as Administrative Agent

 

6.

Assigned Interest[s]:

 

Assignor[s]5

   Assignee[s]6      Facility
Assigned7      Aggregate Amount of
Loans for all Lenders8      Amount of
Loans Assigned8      Percentage
Assigned of Loans9     CUSIP Number            $                        $
                                      %             $        $         
             %             $        $                       %   

 

[7.

Trade Date:                                             ]10

[Page break]

 

5 

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Term Loan”,
etc.)

8 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

9 

Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.

10 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

     

Title:   [NAME OF ASSIGNOR] By:  

     

Title:   ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

     

Title:   [NAME OF ASSIGNEE] By:  

     

Title:  

 

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).



--------------------------------------------------------------------------------

Consented to and Accepted: [NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent By:  

     

Title:   [Consented to: ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

     

Title:]13  

 

13 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 8.04(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 8.04(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.03 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee and

 

A-5



--------------------------------------------------------------------------------

(viii) it is not a Disqualified Institution; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF BORROWING REQUEST

BORROWING REQUEST

[Date]

Barclays Bank PLC

  as administrative agent for the Lenders referred to below

400 Jefferson Park

Whippany, NJ 07981

Attention: Erik Hoffman/Prabhakaran Chandrasekar

Email: erik.hoffman@barclays.com/Prabhakaran.Chandrasekar@barclayscorp.com

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of May 9, 2019 (as it may hereafter be
amended, amended and restated, modified, extended or restated from time to time,
the “Agreement”), among the Borrower, the lenders party thereto (the “Lenders”),
and Barclays Bank PLC, as administrative agent for the Lenders. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement. The Borrower hereby gives you notice
pursuant to Section 2.03(a) of the Agreement that it requests a Borrowing on the
Delayed Draw Funding Date under the Agreement, and in that connection sets forth
below the terms on which such Borrowing is requested to be made:

 

 

(A)    Date of Borrowing (which is a Business Day)

 

 

    

(B)    Principal amount of Borrowing

 

 

    

(C)    Interest rate basis1

 

 

    

(D)    Interest Period and the last day thereof2

 

 

  

 

1

Eurodollar Loan or ABR Loan.

2

Which shall be subject to the definition of “Interest Period” and not end later
than the Maturity Date.

 

B-1-1



--------------------------------------------------------------------------------

Upon acceptance of any or all of the Loans made by the Lenders in response to
this request, the Borrower shall be deemed to have represented and warranted
that the applicable conditions to lending specified in Article IV of the
Agreement have been satisfied.

 

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

 

Name:   Title:  

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CONVERSION NOTICE

CONVERSION NOTICE

[Date]

Barclays Bank PLC

  as administrative agent for the Lenders referred to below

400 Jefferson Park

Whippany, NJ 07981

Attention: Erik Hoffman/Prabhakaran Chandrasekar

Email: erik.hoffman@barclays.com/Prabhakaran.Chandrasekar@barclayscorp.com

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of May 9, 2019 (as it may hereafter be
amended, amended and restated, modified, extended or restated from time to time,
the “Agreement”), among the Borrower, the lenders party thereto (the “Lenders”),
and Barclays Bank PLC, as administrative agent for the Lenders. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement. The Borrower hereby gives you notice
pursuant to Section 2.03(b) of the Agreement that it requests a Conversion under
the Agreement, and in that connection sets forth below the terms on which such
Conversion is requested to be made:

 

 

(A)    Date of Conversion (which is a Business Day)

 

 

    

(B)    Principal amount of Loans to be Converted1

 

 

    

(C)    Interest rate basis prior to Conversion2

 

 

    

(D)    Interest rate basis after Conversion2

 

 

    

(E)    Interest Period and the last day thereof3

 

 

  

 

1

Not less than $5,000,000 (and in integral multiples of $1,000,000).

2

Eurodollar Loan or ABR Loan.

3

Which shall be subject to the definition of “Interest Period” and end not later
than the Maturity Date.

 

B-2-1



--------------------------------------------------------------------------------

[The undersigned also certifies that at the time of and immediately after giving
effect to this Conversion, no Event of Default has occurred and is continuing or
would result from this Conversion.] 4

 

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

 

Name:   Title:  

 

4

This certification is required to be made only for any request to Convert Loans
from ABR Loans to Eurodollar Loans.

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF TERM LOAN NOTE

TERM LOAN NOTE

[            ], 20[    ]

$[                ]

FOR VALUE RECEIVED, the undersigned, ONCOR ELECTRIC DELIVERY COMPANY LLC, a
Delaware limited liability company, (the “Borrower”), HEREBY PROMISES TO PAY to
[            ] or its registered assigns (the “Lender”), on the Maturity Date
(such term, and each other capitalized term used but not defined herein, having
the meaning ascribed thereto in the Credit Agreement (as defined below)), for
the account of the Lender at the office of the Administrative Agent under the
Credit Agreement, in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the Term
Loans made by the Lender to the Borrower pursuant to the Credit Agreement
referenced below; provided, however, that the principal amount outstanding under
this Term Loan Note is subject to prepayment and repayment from time to time,
with accrued interest thereon, as specified in the Credit Agreement. The
Borrower further agrees to pay interest in like money to the Lender on the
unpaid principal amount hereof from the date hereof at such interest rates, and
payable at such times, as specified in the Credit Agreement.

This Term Loan Note is delivered pursuant to, and is entitled to the benefits
of, the Term Loan Credit Agreement, dated as of May 9, 2019 (as the same may be
amended, amended and restated, modified or supplemented, the “Credit
Agreement”), among the Borrower, the Lenders party thereto, and Barclays Bank
PLC, as administrative agent for the Lenders. The Credit Agreement, among other
things, contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The Borrower hereby waives presentment, demand, protest and
notice of any kind. No failure to exercise, and no delay in exercising, any
rights hereunder on the part of the holder hereof shall operate as a waiver of
such rights.



--------------------------------------------------------------------------------

2

 

This Term Loan Note shall be governed by, and construed in accordance with, the
laws of the State of New York, United States.

 

ONCOR ELECTRIC DELIVERY COMPANY LLC By  

 

Name:   Title:  

Term Loan Note for the benefit of [                ]

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PREPAYMENT NOTICE

PREPAYMENT NOTICE

[Date]

Barclays Bank PLC

  as administrative agent for the Lenders referred to below

400 Jefferson Park

Whippany, NJ 07981

Attention: Erik Hoffman/Prabhakaran Chandrasekar

Email: erik.hoffman@barclays.com/Prabhakaran.Chandrasekar@barclayscorp.com

Ladies and Gentlemen:

The undersigned, Oncor Electric Delivery Company LLC (the “Borrower”), refers to
the Term Loan Credit Agreement, dated as of May 9, 2019 (as it may hereafter be
amended, amended and restated, modified, extended or restated from time to time,
the “Agreement”), among the Borrower, the lenders party thereto (the “Lenders”),
and Barclays Bank PLC, as administrative agent for the Lenders. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Agreement. The Borrower hereby gives you notice of
prepayment pursuant to Section 2.09 of the Agreement and acknowledges that such
prepayment will be accompanied by accrued interest on the principal amount being
prepaid to the date of prepayment.

 

 

(A)    Interest rate basis1 of Borrowings to be prepaid (in whole or in part)

 

 

    

(B)    Principal amount to be prepaid2

 

 

    

(C)    Date of prepayment (which is a Business Day)

 

 

  

 

1

Eurodollar Loan or ABR Loan.

2

[If a partial prepayment, not less than $5,000,000 and in integral multiples of
$1,000,000.]

 

D-1



--------------------------------------------------------------------------------

2

 

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

 

Name:   Title:  

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 9,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Oncor Electric Delivery Company
LLC, Barclays Bank PLC, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:                 , 20[    ]

 

E-1-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 9,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Oncor Electric Delivery Company
LLC, Barclays Bank PLC, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:                 , 20[    ]

 

E-2-1



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 9,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Oncor Electric Delivery Company
LLC, Barclays Bank PLC, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:   Title:  

Date:                 , 20[    ]

 

E-3-1



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships

For U.S. Federal Income Tax Purposes)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of May 9,
2019 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Oncor Electric Delivery Company
LLC, Barclays Bank PLC, as the administrative agent (the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.15(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Credit Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.



--------------------------------------------------------------------------------

2

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:   Title:  

Date:                 , 20[    ]

 

D-2